Case 20-62725-jwc            Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41                      Desc Main
                                        Document     Page 1 of 62


                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF GEORGIA
                                        ATLANTA DIVISION

    In re:                                                 Chapter 11

    VIRTUAL CITADEL, INC., et al.,1                        Case No. 20-62725

                     Debtors.                              (Jointly Administration Requested)


DEBTORS’ MOTION FOR ENTRY OF FINAL ORDER: (I) AUTHORIZING DEBTORS
TO OBTAIN POSTPETITION SECURED, SUPERPRIORITY FINANCING PURSUANT
     TO 11 U.S.C. §§ 105, 361, 362, AND 364; AND (II) GRANTING ADEQUATE
PROTECTION TO PREPETITION SECURED CREDITORS PURSUANT TO 11 U.S.C.
                                 §§ 361, 362, AND 364

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”) file

this Motion for Entry of Final Order: (I) Authorizing Debtors to Obtain Postpetition Secured,

Superpriority Financing Pursuant to 11 U.S.C. §§ 105, 361, and 364; and (II) Granting Adequate

Protection to Prepetition Secured Creditors Pursuant to 11 U.S.C. §§ 361, 362, and 364 (this

“Motion”). In support of this Motion, the Debtors respectfully represent as follows:

                                      JURISDICTION AND VENUE

             1.     This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334. This is a core proceeding under 28 U.S.C. § 157(b)(2)(A). Venue of these cases and the

Motion in this district is proper under 28 U.S.C. §§ 1408 and 1409(a).

             2.     The bases for the relief requested herein are sections 105(a), 363, 364, 365, 503,

and 507 of title 11 of the United States Code (the “Bankruptcy Code”), and Rules 2002, 4001,

6003, 6004, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Virtual Citadel, Inc. (3603), VC Mining Enterprises Inc. (2958), Godby DC-4, LLC (8733), Godby DC-
5, LLC (8964), and Hemphill Avenue LLC (4484). The location of the Debtors’ corporate headquarters and service
address is: 2380 Godby Road, Atlanta, GA 30349.

72209269.1
Case 20-62725-jwc        Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41            Desc Main
                                    Document     Page 2 of 62




                                        BACKGROUND

A.       General Background

         3.     On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary

petition in this Court commencing a case for relief under chapter 11 of the Bankruptcy Code (the

“Chapter 11 Cases”). The factual background regarding the Debtors, including their business

operations, their capital and debt structures, and the events leading to the filing of the Chapter 11

Cases, is set forth in detail in the Declaration of Marshall Glade in Support of First Day Motions

filed contemporaneously herewith (the “First Day Declaration”), which is fully incorporated herein

by reference.

         4.     Concurrently with the filing of this Motion, the Debtors have requested procedural

consolidation and joint administration of the Chapter 11 Cases pursuant to Bankruptcy Rule

1015(b). The Debtors continue to manage and operate their business as debtors in possession

pursuant to Bankruptcy Code sections 1107 and 1108. No trustee or examiner has been requested

in the Chapter 11 Cases and no committees have yet been appointed.

B.       Prepetition Indebtedness

         5.     The Debtors’ property located at 2380 Godby Road, Atlanta, Georgia (the “Godby

Road Property”) at which the Debtors’ bitcoin mining operation is located is separated into two

parcels that are owned, respectively, by Debtors Godby DC-4, LLC, and Godby DC-5, LLC. The

portion of the Godby Road Property owned by Debtor Godby DC-4, LLC is subject to a mortgage

in favor of Regions Bank in the approximate amount of $2.6 million (the “Regions Godby

Mortgage”). The portion of the Godby Road Property owned by Debtor Godby DC-5, LLC is




                                                 2
72209269.1
Case 20-62725-jwc           Doc 14      Filed 02/14/20 Entered 02/14/20 14:53:41                     Desc Main
                                        Document     Page 3 of 62


subject to a mortgage in favor of Thomas Switch Holdings, LLC in the approximate amount of

$600,000.00 (the “Thomas Switch Mortgage”).

         6.      The Debtors’ property located at 1120 Curran Street, NW, Atlanta, Georgia (the

“Curran Street Property”) on which the Debtors’ data storage operation is located is owned by

Debtor Hemphill Avenue, LLC. The Curran Street Property is subject to a mortgage in favor of

Regions Bank in the approximate amount of $2 million (the “Regions Curran Mortgage”, together

with the Regions Godby Mortgage, the “Regions Mortgages”).

         7.      Debtor VC Mining Enterprises, Inc. is the borrower under a secured term loan in

favor of Bay Point Capital Partners LP (“Bay Point”) (the “Bay Point Indebtedness”, together with

the Regions Mortgages and Thomas Switch Mortgage, the “Prepetition Secured Obligations”). The

approximate amount of the Bay Point Indebtedness is $2 million, and the Bay Point Indebtedness

is secured by substantially all of the assets of VC Mining Enterprises, Inc. as well as a pledge of

the equity interests in Debtors Hemphill Avenue, LLC, Godby DC-4, LLC, and VC Mining

Enterprises, Inc.

C.       Summary of Terms of DIP Facility

         8.      Under the disclosure requirements of Bankruptcy Rule 4001(c) and (d), the

following tables concisely summarize the significant terms of the DIP Loan Loan Agreement:2

                                        Summary of Relevant Provisions

    Borrowers                 VC Mining LLC
    Bankruptcy Rule           Godby DC5 LLC
    4001(c)(1)(B)             Godby DC4 LLC
                              Hemphill Avenue, LLC
                              Virtual Citadel Inc.
                              See DIP Credit Agreement Section 1 (Definition of “Borrower”).


2
 This summary, including the defined terms it uses (whether or not defined within the summary), is qualified in its
entirety by the provisions of the DIP Loan Documents and the Interim Order, as applicable. To the extent that there
are any conflicts between this summary, on the one hand, and any DIP Loan Document or the Interim Order, as
applicable, on the other, the terms of such DIP Loan Document or the Interim Order, as applicable, shall govern.
                                                        3
72209269.1
Case 20-62725-jwc       Doc 14    Filed 02/14/20 Entered 02/14/20 14:53:41                    Desc Main
                                  Document     Page 4 of 62


                                   Summary of Relevant Provisions

  Guarantors             None
  Bankruptcy Rule
  4001(c)(1)(B)

  DIP Agent              None
  Bankruptcy Rule
  4001(c)(1)(B)

  DIP Lender             Bay Point Capital Partners II LP

  Bankruptcy Rule        See DIP Credit Agreement Introductory Recital (Definition of “DIP
  4001(c)(1)(B)          Lender”).

  Amount and Facility    A senior secured super-priority term loan (“DIP Loan”) to Borrowers in an
  Bankruptcy Rule        aggregate principal amount of Seven Million, Six Hundred Thousand Dollars
  4001(c)(1)(B)          ($7,600,000.00) (the “Commitment”).

                         See DIP Credit Agreement § 2(a).

  Funding Use of         Payment in full on: (i) the Prepetition Loans, (ii) costs and fees of the DIP
  Proceeds               Lender in making the DIP Loan, (iii) funding of an Interest Reserve, which shall
  Bankruptcy Rule        be equal to eight (8) months of interest payments based on the total amount of
  4001(c)(1)(B)          the Commitment, and (iv) general ordinary course corporate purposes, in each
                         case in accordance with the then-current Approved Budget.

                         See DIP Credit Agreement § 2(a).

  Interest and Fees      Under the DIP Loan Documents, the Debtors have agreed, subject to Court
  Bankruptcy Rule        approval, to pay certain fees to the DIP Agents and the DIP Lenders. In
  4001(c)(1)(B)          particular, the Debtors have agreed to pay:

                                DIP Term Loan Interest Rate: The loans under the DIP Term Loan
                                 Facility will bear interest at a fixed rate equal to 11% per annum.

                                Default Rate: shall mean a fixed rate equal to 18.0% per annum.

                                DIP Commitment Fee: A commitment fee equal to 1.00% of the
                                 Commitment, or $76,000

                         See DIP Credit Agreement § 3 (Interest and Fees).

  Maturity               “Maturity Date” shall mean the earliest of (i) eight (8) months from the entry
  Bankruptcy Rule        of the Interim Order or, if no Interim Order is entered, the Final Order, (ii)
  4001(c)(1)(B)          thirty-five (35) days after entry of the Interim Order, if any, unless the Final
                         Order has been entered, (iii) the substantial consummation (as defined in
                         section 1101 of the Bankruptcy Code and which for purposes hereof shall be
                         no later than the “effective date”) of one or more plans of reorganization filed
                         in the Chapter 11 Cases that is confirmed pursuant to an order entered by the
                         Bankruptcy Court; (iv) the closing of a sale of all or substantially all of the
                         assets of any of Borrowers, and (v) the date of the acceleration of the DIP Loan

                                                  4
72209269.1
Case 20-62725-jwc         Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41                        Desc Main
                                     Document     Page 5 of 62


                                      Summary of Relevant Provisions

                           and/or the termination of the Commitment pursuant to Section 8 of the DIP
                           Credit Agreement.

                           See DIP Credit Agreement § 1 (Definitions).

  Mandatory                None
  Prepayments
  Bankruptcy Rule
  4001(c)(1)(B)

  Security and Priority    To secure the Obligations, effective immediately upon entry of the Interim
  Bankruptcy Rule          Order or, if no Interim Order is entered, upon entry of the Final Order, pursuant
  4001(c)(1)(B)(i)         to Sections 361, 362, 364(c)(2), 364(c)(3), and 364(d) of the Bankruptcy Code,
                           Borrowers grant DIP Lender continuing, valid, binding, enforceable, non-
                           avoidable, and automatically and properly perfected post-petition, first-priority
                           security interests in and Liens on all DIP Collateral, subject to DIP Lender
                           Carve-Out.

                           See DIP Credit Agreement § 10(a) (Grant of Security).

                           “DIP Collateral” shall mean all property and all other assets, whether now
                           owned by or owing to, or hereafter acquired by or arising in favor of, any of
                           Borrowers (including under any trade names, styles or derivations thereof), and
                           whether owned or consigned by or to, or leased from, any of Borrowers, and
                           regardless of where located, including, without limitation: (a) cash and cash
                           equivalents; (b) all funds in any account of any of the Borrowers; (c) all
                           accounts and other receivables; (d) contract rights; (e) instruments, documents
                           and chattel paper; (f) securities (whether or not marketable); (g) equipment,
                           inventory, and fixtures; (h) real property and interests in real property; (i)
                           leaseholds and interests in leaseholds; (j) franchise rights; (k) patents,
                           tradenames, trademarks, copyrights, and all other intellectual property; (l)
                           general intangibles; (m) capital stock; (n) investment property; (o) supporting
                           obligations; (p) letter of credit rights; (q) all commercial tort claims and all other
                           claims and causes of action; (r) the proceeds of all claims or causes of action;
                           and (s) to the extent not covered by the foregoing, all other assets or property
                           of any of Borrowers, whether tangible, intangible, real, personal or mixed, and
                           all proceeds and products of each of the foregoing and all accessions to,
                           substitutions and replacements for, and rents, profits and products of, each of
                           the foregoing, any and all proceeds of any insurance, indemnity, warranty or
                           guaranty payable to Borrowers from time to time with respect to any of the
                           foregoing, but excluding the DIP Collateral Exclusions.

                           See DIP Credit Agreement § 1 (Definition of “DIP Collateral”).

                           Except to the extent provided otherwise in a DIP Financing Order, Borrowers
                           hereby agree that the Obligations shall (i) constitute Superpriority DIP Claims
                           over all administrative expense claims and unsecured claims against the
                           Borrowers now existing or hereafter arising, of any kind or nature whatsoever,
                           including, without limitation, all administrative expense claims of the kind
                           specified in Sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b),
                           546(c), 726, 1114, or any other provisions of the Bankruptcy Code and all
                                                      5
72209269.1
Case 20-62725-jwc        Doc 14    Filed 02/14/20 Entered 02/14/20 14:53:41                     Desc Main
                                   Document     Page 6 of 62


                                    Summary of Relevant Provisions

                          super-priority administrative expense claims granted to any other Person, the
                          establishment of which super-priority shall have been approved and authorized
                          by the Bankruptcy Court, subject only to the DIP Lender Carve-Out and (ii) be
                          secured pursuant to Sections 364(c)(2), 364(c)(3), and 364(d) of the Bankruptcy
                          Code and, to the extent provided in any of the DIP Financing Orders, shall not
                          be subject to any claims against the DIP Collateral pursuant to Section 506(c)
                          of the Bankruptcy Code, subject only to the DIP Lender Carve-Out, which shall
                          have priority over DIP Lender with regard to the DIP Collateral.

                          See DIP Credit Agreement § 9(a) (Certain Bankruptcy Matters).

  Reporting               The DIP Credit Agreement requires compliance with certain periodic reporting
  Bankruptcy Rule         covenants including monthly and quarterly financial statements, the DIP
  4001(c)(1)(B)           Budget, and variance reports.

                          See DIP Term Loan Credit Agreement § 7(a) (Covenants).

  Borrowing Conditions    The DIP Credit Agreement include customary conditions of borrowing, the
  Bankruptcy Rule         satisfaction of which are a condition precedent to the obligations of DIP Lender
  4001(c)(1)(B)           to make DIP Loan.

                          See DIP Credit Agreements § 4 (Conditions to Effectiveness).

  Adequate Protection     The proceeds from the DIP Loan are to be used to satisfy all pre-petition secured
  Bankruptcy Rule         claims to the DIP Collateral, which constitutes sufficient adequate protection
  4001(c)(1)(B)(ii)       of these interests

                          See Final DIP Order ¶ 11

  Covenants               Usual and customary for financings of this type, including, without limitation,
                          (a) financial reporting requirements, (b) delivery of certain compliance
  Bankruptcy Rule         certificates, notices, reports and filings, (c) preservation of existence, (d)
  4001(c)(1)(B)           compliance with applicable laws, (e) payment of post-petition obligations, (f)
                          maintenance of property and insurance, (g) keeping of books and records, (h)
                          use of proceeds, (i) further assurances regarding DIP Lender priority and
                          collateral, (j) compliance with the Milestones (as defined below), (k) delivery
                          of the DIP Budget and variance reporting, and (l) compliance with DIP Budget.

                          See DIP Credit Agreement § 7 (Covenants).

  Events of Default       The DIP Credit Agreement contains events of default that are usual and
  Bankruptcy Rule         customary for debtor-in-possession financings, including without limitation, (a)
  4001(c)(1)(B)           failure to pay, (b) incorrect representations, (c) failure to perform covenants,
                          (d) any DIP liens ceasing to be valid, perfected, and first-priority, (e) certain
                          bankruptcy occurrences, and (f) improper use of proceeds.

                          See DIP Credit Agreement § 8 (Events of Default).




                                                    6
72209269.1
Case 20-62725-jwc        Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41                      Desc Main
                                    Document     Page 7 of 62


                                     Summary of Relevant Provisions

  DIP Termination Date    The earliest of (i) eight (8) months from the entry of the Interim Order or, if no
  Bankruptcy Rule         Interim Order is entered, the Final Order, (ii) 35 days after entry of the Interim
  4001(c)(1)(B)           Order, if any, unless the Final Order has been entered, (iii) the substantial
                          consummation (as defined in section 1101 of the Bankruptcy Code and which
                          for purposes hereof shall be no later than the “effective date”) of one or more
                          plans of reorganization filed in the Chapter 11 Case that is confirmed pursuant
                          to an order entered by the Bankruptcy Court; (iv) the closing of a sale of all or
                          substantially all of the assets of all of Borrowers; and (v) the date of the
                          acceleration of the DIP Loan and/or the termination of the Commitment
                          pursuant to Section 8.

                          See DIP Credit Agreement § 1 (Definition of “Maturity Date”).

  Carve-Out              Carve-Out” shall mean, exclusive of the Carve-Out Exclusions, an amount equal to
  Bankruptcy Rule        the sum of the following: (a) all fees required to be paid to the Clerk of the Court and
  4001(c)(1)(B)          to the U.S. Trustee under 28 U.S.C. § 1930(a) plus interest pursuant to 31 U.S.C. §
                         3717; (b) prior to the occurrence of an Event of Default, all accrued (including paid
                         and unpaid) expenses of professionals retained in connection with the Chapter 11
                         Cases solely to the extent set forth in the Budget; and (c) upon the occurrence of an
                         Event of Default, accrued but unpaid fees and expenses of professionals retained in
                         connection with the Chapter 11 Cases, provided, however, that the Carve-Out under
                         this subsection (c) shall not exceed $100,000.00 (the “Post-Default Carve-Out”) in
                         total and any payments of the allowed professional fees incurred after an Event of
                         Default shall reduce the amount of the Post-Default Carve-Out by the amount of any
                         such payment.

                         See DIP Credit Agreement Section 1 (Definition of “Carve-Out”).

                         “Carve Out Exclusions” shall mean fees or expenses incurred by any party, including
                         Borrowers or any professional, in connection with (1) the investigation, initiation, or
                         prosecution of any claims (including for the avoidance of liens or security interests)
                         against DIP Lender under the DIP Facility or any other lending facility including but
                         not limited to the Prepetition DIP Lender Debt, or preventing, hindering, or delaying
                         the assertion of enforcement of any Lien, claim, right, or security interest or
                         realization upon any DIP Collateral by DIP Lender or any collateral that secures the
                         Prepetition DIP Lender Debt, (2) a request to use cash collateral (as such term is
                         defined in section 363 of the Bankruptcy Code) without the prior consent of DIP
                         Lender, (3) a request, without the prior consent of DIP Lender, for authorization to
                         obtain debtor-in-possession financing or other financial accommodations pursuant to
                         section 364(c) or (d) of the Bankruptcy Code that does not indefeasibly repay in full
                         in cash the obligations under the DIP Facility on terms and conditions acceptable to
                         DIP Lender, or (4) any act which has the effect of materially or adversely modifying
                         or compromising the rights and remedies of DIP Lender as set forth in the DIP Loan
                         Documents (as defined below), the DIP Financing Orders, or which results in the
                         occurrence of an Event of Default (as defined below), unless otherwise agreed by
                         DIP Lender.

                         See DIP Credit Agreement Section 1 (Definition of “Carve-Out Exclusions”).




                                                     7
72209269.1
Case 20-62725-jwc        Doc 14      Filed 02/14/20 Entered 02/14/20 14:53:41                      Desc Main
                                     Document     Page 8 of 62


                                      Summary of Relevant Provisions

  506(c) Waiver            In consideration for the Carve-Out, no party or party-in-interest shall be entitled
  Bankruptcy Rule          to    assert    or     recover   on     a     claim     made       pursuant      to
  4001(c)(1)(B)(x)         11 U.S.C. § 506(c) against the DIP Collateral or DIP Lender.

                           See Final DIP Order ¶ 9(a)

  Indemnification         In case any one or more of the covenants and/or agreements set forth in this
  Bankruptcy Rule         Agreement or any other DIP Loan Document shall have been materially breached by
  4001(c)(1)(B)(ix)       any of Borrowers, and not cured within any applicable Notice and cure period, then
                          DIP Lender may proceed to protect and enforce DIP Lender’s rights either by suit in
                          equity and/or by action at law, including an action for damages as a result of any such
                          breach and/or an action for specific performance of any such covenant or agreement
                          contained in this Agreement or such other DIP Loan Document. DIP Lender acting
                          pursuant to this paragraph shall be indemnified by Borrowers against all liability, loss
                          or damage, together with all reasonable costs and expenses related thereto (including
                          reasonable legal and accounting fees and expenses), which indemnification
                          obligations of Borrowers shall be joint and several.

                          See DIP Credit Agreement Section 8(d)

  Automatic Stay           The DIP Credit Agreement and Final Order provide for a waiver and
  Waiver/Modification      modification of the automatic stay to permit the DIP Lender to exercise all of
  Bankruptcy Rule          its rights and remedies under the DIP Loan Documents upon the occurrence of
  4001(c)(1)(B)(iii)       any of the delineated events of default.

                           See DIP Credit Agreement § 8 (Events of Default); Final Order Section 10

  Waiver/Modification of The Final Order provides for a customary waiver/modification of applicability
  Applicability of       of nonbankruptcy law to the perfection or enforcement of liens.
  Nonbankruptcy Law
  Relating to Perfection See Final Order ¶ 7
  or Enforceability of
  Liens
  Bankruptcy Rule
  4001(c)(1)(B)(vii)


D.       The Debtors’ Need for Postpetition Financing

         9.     At the present time, the Debtors are unable to sufficiently generate cash to operate

their businesses and satisfy their obligations. Given the Debtors’ current financial condition,

financing arrangements, and capital structure, the Debtors have an immediate need to obtain the

DIP Facility to permit the Debtors to, among other things, continue the orderly operation of their

businesses, maximize and preserve their going concern value, make payroll and satisfy other

                                                      8
72209269.1
Case 20-62725-jwc           Doc 14    Filed 02/14/20 Entered 02/14/20 14:53:41             Desc Main
                                      Document     Page 9 of 62


working capital and general corporate purposes, and pay other costs, fees, and expenses associated

with administration of the Chapter 11 Cases. In the absence of the authority of this Court to borrow

under the DIP Financing Documents, the Debtors’ estates would suffer immediate and irreparable

harm because, among other reasons, the Debtors would be unable to make payroll and keep the

bitcoin mining operation running long enough to sell it.

         10.      The Debtors are unable to obtain financing from sources other than the DIP Lender

on terms more favorable than the DIP Facility and are unable to obtain adequate unsecured credit

allowable as an administrative expense under Bankruptcy Code section 503(b)(1). The Debtors are

also unable to obtain unsecured credit with administrative priority under Bankruptcy Code sections

364(c)(1) or 364(d). The Debtors are unable to obtain the DIP Facility without granting the liens

and claims as set forth below. After considering all alternatives, the Debtors have concluded, in

the exercise of their sound business judgment, that the DIP Facility represents the best financing

available to the Debtors at this time.

         11.      The DIP Lender and Regions Bank have consented to the DIP Facility on the terms

and conditions set forth in the Final Order. The Debtors firmly believe that no other lender would

provide financing to the Debtors on more favorable terms at this time.

                                        RELIEF REQUESTED

         12.      By this Motion, the Debtors request entry of an order substantially in the form of

the proposed order attached hereto as Exhibit C:

               a. Obtain senior secured post-petition financing (the “DIP Financing” or “DIP
                  Facility”) pursuant to the terms and conditions of the DIP Financing Documents (as
                  defined herein) pursuant to sections 364(c)(1), 364(d), and 364(e) of the
                  Bankruptcy Code and Rule 4001(c) of the Bankruptcy Rules;

               b. Enter into a Debtor-in-Possession Credit Agreement (the “DIP Credit Agreement”),
                  substantially in the form attached hereto as Exhibit A, by and among each of the
                  Debtors and Bay Point Capital Partners II LP (“Bay Point”), or one of its affiliates,

                                                    9
72209269.1
Case 20-62725-jwc           Doc 14       Filed 02/14/20 Entered 02/14/20 14:53:41                     Desc Main
                                        Document      Page 10 of 62


                  in its capacity as agent (“DIP Agent”) and in its capacity as lender (“DIP Lender”)3
                  under the DIP Credit Agreement and other related financing documents (the “DIP
                  Financing Documents”);

             c. Borrow, pursuant to the DIP Financing Documents, postpetition financing of up to
                $7,600,000.00 (the “DIP Loan”) and seek other financial accommodations from the
                DIP Lender pursuant to the DIP Credit Agreement;

             d. Execute and deliver the DIP Credit Agreement and the other DIP Financing
                Documents;

             e. Grant the DIP Lender allowed super-priority administrative expense claims,
                pursuant to section 364(c)(1) of the Bankruptcy Code, in each of the Chapter 11
                Cases and any Successor Cases (as defined herein) for the DIP Financing and all
                obligations of the Debtors owing under the DIP Financing Documents (collectively,
                and including all “Obligations” of the Debtors as defined and described in the DIP
                Credit Agreement, the “DIP Obligations”) subject only to the Carve-Out (as defined
                herein);

             f. Grant the DIP Lender automatically perfected first priority senior security interests
                in and liens on all of the DIP Collateral (as defined herein), including, without
                limitation, all property constituting “cash collateral,” (as defined in section 363(a)
                of the Bankruptcy Code, “Cash Collateral”), pursuant to section 364(d)(1) of the
                Bankruptcy Code, which liens shall not be subject to any other liens, charges or
                security interests, with the exception of the Carve-Out (as defined herein) as set
                forth below, nor to surcharge under section 506(c) or any other section of the
                Bankruptcy Code;

             g. Obtain authorization to use the proceeds of the DIP Financing in all cases in
                accordance with the Budget (as defined in the DIP Credit Agreement), a copy of
                which is attached hereto to the Proposed Order (defined herein) as Exhibit B (the
                “Budget”) and as otherwise provided in the DIP Financing Documents, this Interim
                Order and the Final Order;

             h. Obtain authorization to use the DIP Lender’s Cash Collateral in accordance with
                the Budget;

             i. Provide adequate protection to Regions and the DIP Lender by paying their
                prepetition claims in full;

             j. Vacate and modify the automatic stay imposed by section 362 of the Bankruptcy
                Code solely to the extent necessary to implement and effectuate the terms of the
                DIP Financing Documents, this Interim Order, and the Final Order; and


3
 Unless otherwise indicated, all references herein to DIP Lender shall include Bay Point in its capacity as DIP Agent
and DIP Lender.
                                                        10
72209269.1
Case 20-62725-jwc          Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41               Desc Main
                                     Document      Page 11 of 62


               k. Waive any applicable stay as provided in the Bankruptcy Rules and provide for
                  immediate effectiveness of this Interim Order.

                                 BASIS FOR RELIEF REQUESTED

A.       The Debtors Should be Authorized to Obtain Postpetition Financing

         13.      The Debtors respectfully submit that they are unable to obtain postpetition

financing on more favorable terms; postpetition financing is necessary to preserve the value of the

Debtors’ estates; the DIP Facility and its terms are reasonable under the circumstances; the

Prepetition Secured Parties are adequately protected; and it is within the Debtors’ sound and

prudent business judgment to obtain postpetition financing in the form of the DIP Facility.

         (i)      No More Favorable Facility is Available and Postpetition Financing is
                  Necessary to Preserve the Value of the Debtors’ Estates

         14.      “Having recognized the natural reluctance of lenders to extend credit to a company

in bankruptcy; Congress designed [section] 364 to provide ‘incentives to the creditor to extend

postpetition credit.’” In re Defender Drug Stores, Inc., 126 B.R. 76, 81 (Bankr. D. Ariz. 1991).

“Section 364 provides certain incentives that a trustee or debtor in possession may offer, with court

approval, to induce potential lenders to undertake the risks involved in providing post-petition

financing to a bankruptcy estate.” In re Cannonsburg Environmental Assocs., Ltd., 72 F.3d 1260,

1267 (6th Cir. 1996) (citing In re Sun Runner Marine, Inc., 945 F.2d 1089 (9th Cir. 1991)).

         15.      Bankruptcy Code section 364 permits debtors to obtain secured or superpriority

postpetition financing when unsecured credit is not available. Bankruptcy Code section 364(c)

provides:

                  (c) If the trustee is unable to obtain unsecured credit allowable under
                  section 503(b)(1) of this title as an administrative expense, the court,
                  after notice and a hearing, may authorize the obtaining of credit or
                  the incurring of debt—

                         (1) with priority over any or all administrative expenses of
                         the kind specified in section 503(b) or 507(b) of this title;
                                                    11
72209269.1
Case 20-62725-jwc         Doc 14       Filed 02/14/20 Entered 02/14/20 14:53:41          Desc Main
                                      Document      Page 12 of 62


                        (2) secured by a lien on property of the estate that is not
                        otherwise subject to a lien; or

                        (3) secured by a junior lien on property of the estate that is
                        subject to a lien.

11 U.S.C. § 364(c). Courts typically consider three factors when determining whether a debtor is

entitled to postpetition financing:

                 (1) whether the debtor is unable to obtain unsecured postpetition
                 credit pursuant to Bankruptcy Code section 364(b);

                 (2) whether the credit transaction is necessary to preserve the value
                 of the estate; and

                 (3) whether “the terms of the transaction are fair, reasonable, and
                 adequate, given the circumstances of the debtor-borrower and the
                 proposed lender.”

In re Aqua, Assocs., 123 B.R. 192, 195-96 (Bankr. E.D. Pa. 1991). See also In re Ames Dep’t

Stores, 115 B.R. 34, 37-40 (Bankr. S.D.N.Y. 1990).

         16.     With regard to so-called “priming liens,” Bankruptcy Code section 364(d)(1)

provides that:

                 The court, after notice and a hearing, may authorize the obtaining of
                 credit or the incurring of debt secured by a senior or equal lien on
                 property of the estate that is subject to a lien only if—

                        (A) the trustee is unable to obtain such credit otherwise; and

                        (B) there is adequate protection of the interest of the holder
                        of the lien on the property of the estate on which such senior
                        or equal lien is proposed to be granted.

11 U.S.C. § 364(d)(1). Debtors are not obligated and have “no duty to seek credit from every

possible lender before concluding that such credit is unavailable.” Bray v. Shenandoah Fed. Say.

& Loan Assn. (In re Snowshoe Co.), 789 F.2d 1085, 1088 (4th Cir. 1986) (“The statute imposes

no duty to seek credit from every possible lender before concluding that such credit is

unavailable.”); see also Pearl-Phil GMT (Far East) Ltd. v. Caldor Corp., 266 B.R. 575, 584

                                                  12
72209269.1
Case 20-62725-jwc          Doc 14      Filed 02/14/20 Entered 02/14/20 14:53:41          Desc Main
                                      Document      Page 13 of 62


(S.D.N.Y. 2001); In re 495 Cent. Park Ave. Corp., 136 B.R. 626, 630 (Bankr. S.D.N.Y. 1992).

When there are few lenders likely, able, or willing to extend the necessary credit to the debtor,

“it would be unrealistic and unnecessary to require [the debtor] to conduct such an exhaustive

search for financing.” In re Sky Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988), aff’d

sub nom., Anchor Say. Bank FSB v. Sky Valley, Inc., 99 B.R. 117,120 n.4 (N.D. Ga. 1989). See

also In re Mid-State Raceway, Inc., 323 B.R. 40, 58 (Bankr. N.D.N.Y. 2005); Ames, 115 B.R. at

37-39; In re Stanley Hotel, Inc., 15 B.R. 660, 663 (D. Colo. 1981); In re Garland Corp., 6 B.R.

456, 461 (B.A.P. 1st 1980); In re Plabell Rubber Prods., Inc., 137 B.R. 897, 900 (Bankr. N.D.

Ohio 1992).

           17.   Despite their best efforts, the Debtors were unable to find postpetition financing on

more favorable terms than those proposed in the DIP Facility. The Debtors and their professionals

have determined that the DIP Facility is the best source of funding and provides two benefits which

no other source of funding could: (a) the DIP Facility minimizes the costs and expenses which

would be incurred if there were a contesting priming fight,4 and (b) the DIP Facility allows the

Debtors to pursue their bankruptcy goals on a consensual basis with the Prepetition Secured

Parties.

           18.   While the Debtors are not obligated to seek credit from every potential source, the

Debtors and their professionals nevertheless undertook a process to evaluate other sources of

postpetition financing. No parties were willing to provide postpetition financing on an unsecured,

administrative priority basis. Thus, approval of the DIP Superpriority Lien is reasonable and

appropriate under the circumstances. The Debtors were similarly unable to secure postpetition

financing on a junior basis pursuant to Bankruptcy Code section 364(c)(2) or (3). The terms of the



4
See, e.g., In re YL West 87th Holdings I, LLC, 423 B.R. 421 (Bankr. S.D.N.Y. 2010).
                                                      13
72209269.1
Case 20-62725-jwc        Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41              Desc Main
                                   Document      Page 14 of 62


DIP Facility therefore meet the requirements imposed by Bankruptcy Code section 364(d)(1). No

alternative funding was available on a junior basis, and as discussed below, the interests of the

Prepetition Secured Parties are adequately protected.

         19.    Further, the DIP Facility is necessary to preserve the going-concern value of the

Debtors’ estates. Without postpetition financing, the Debtors would be unable to pursue a sale

pursuant to Bankruptcy Code section 363. The Debtors would also be unable to meet ordinary

course obligations and continue to run their businesses. Thus, the DIP Facility provides the Debtors

with an opportunity to continue operations and maximize the values of their estates. See Burtch v.

Ganz (In re Mushroom Transp. Co., Inc., 382 F.3d 325, 339 (3d Cir. 2004) (noting that debtors in

possession have a duty to “protect and maximize” the values of their estates).

         (ii)   The Debtors Have Exercised Sound and Reasonable Business Judgment

         20.    When obtaining postpetition financing, debtors who utilize their sound business

judgment are afforded considerable deference, so long as the postpetition financing does not

conflict with the policies underlying the Bankruptcy Code. See, e.g., Trans World Airlines, Inc. v.

Travellers Int’l AG (In re Trans World Airlines, Inc.), 163 B.R. 964, 974 (Bankr. D. Del. 1994)

(approving postpetition loan and receivable facility because they “reflect[ed] sound and prudent

business judgment”); In re Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990)

(“cases consistently reflect that the court’s discretion under section 364 is to be utilized on grounds

that permit reasonable business judgment to be exercised so long as the financing agreement does

not contain terms that leverage the bankruptcy process and powers or its purpose is not so much

to benefit the estate as it is to benefit parties in interest.”). See also Richmond Leasing Co. v.

Capital Bank N.A., 762 F.2d 1303, 1311 (5th Cir. 1985) (“[m]ore exacting scrutiny [of the debtor’s

business decisions] would slow the administration of the debtors’ estate and increase its cost,


                                                  14
72209269.1
Case 20-62725-jwc        Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41              Desc Main
                                   Document      Page 15 of 62


interfere with the Bankruptcy Code’s provision for private control of administration of the estate

and threaten the court’s ability to control a case impartially.”). Further,

               courts will almost always defer to the business judgment of a debtor
               in the selection of the lender. The business judgment rule is a
               standard of judicial review designed to protect the wide latitude
               conferred on a board of directors in handling the affairs of the
               corporate enterprise. The rule refers to the judicial policy of
               deferring to the business judgment of corporate directors in the
               exercise of their broad discretion in making corporate decisions.

               Under the rule, courts will not second-guess a business decision, so
               long as corporate management exercised a minimum level of care
               in arriving at the decision. The business judgment rule under
               Delaware law and the law of numerous other jurisdictions
               establishes a presumption that in making a business decision, the
               directors of a corporation acted on an informed basis, in good faith,
               and in the honest belief that the action taken was in the best interests
               of the company. Under this formulation, the business judgment rule
               governs unless the opposing party can show one of four elements:
               (1) the directors did not in fact make a decision, (2) the directors'
               decision was uninformed; (3) the directors were not disinterested or
               independent; or (4) the directors were grossly negligent.

In re L.A. Dodgers LLC, 457 B.R. 308, 313 (Bankr. D. Del. 2011) (emphasis added). See also In

re Barbara K. Enters., Inc., Case No. 08-11474, 2008 WL 2439649, at * 14 (Bankr. S.D.N.Y.

2008) (noting that bankruptcy courts will defer to a debtor’s business judgment “so long as a

request for financing does not ‘leverage the bankruptcy process’ and unfairly cede control of the

reorganization to one party in interest”) (quoting In re Ames Dep’t Stores, Inc., 115 B.R. at 40); In

re Farmland Indus., Inc., 294 B.R. 855, 881 (Bankr. W.D. Mo. 2003).

         21.   To determine whether a debtor has met the business judgment standard, a court

need only “examine whether a reasonable business person would make a similar decision under

similar circumstances.” In re Exide Techs., 340 B.R. 222, 239 (Bankr. D. Del. 2006), rev’d on

other grounds 607 F.3d 957 (3d Cir. 2010). See also In re Curlew Valley Assocs., 14 B.R. 506,

511-14 (Bankr. D. Utah 1981) (noting that courts generally will not second-guess a debtor in

                                                  15
72209269.1
Case 20-62725-jwc        Doc 14    Filed 02/14/20 Entered 02/14/20 14:53:41             Desc Main
                                  Document      Page 16 of 62


possession’s business decisions when those decisions involve “a business judgment made in good

faith, upon a reasonable basis, and within the scope of his authority under the Code.”). This inquiry

involves the consideration of whether the terms are fair when considering the terms in light of the

relevant circumstances of the debtor and the potential lender. In re Farmland Indus., Inc., 294 B.R.

855, 881 (Bankr. W.D. Mo. 2003). Courts may also look to noneconomic benefits of postpetition

financing. See, e.g., In re Ion Media Networks, Inc., No. 09-13125, 2009 WL 2902568, at *4

(Bankr. S.D.N.Y. July 6, 2009) (“Although all parties, including the Debtors and the Committee,

are naturally motivated to obtain financing on the best possible terms, a business decision to obtain

credit from a particular lender is almost never based purely on economic terms. Relevant features

of the financing must be evaluated, including non-economic elements such as the timing and

certainty of closing, the impact on creditor constituencies and the likelihood of a successful

reorganization. This is particularly true in a bankruptcy setting where cooperation and established

allegiances with creditor groups can be a vital part of building support for a restructuring that

ultimately may lead to a confirmable reorganization plan. That which helps foster consensus may

be preferable to a notionally better transaction that carries the risk of promoting unwanted

conflict.”).

         22.   Here, the Debtors and their advisors have determined that the terms and conditions

set forth in the DIP Credit Agreement are fair and reasonable. The DIP Facility will allow the

Debtors access to up to $7,600,000 in funds. These funds are needed to preserve the value of the

Debtors’ estates. The DIP Facility further benefits the Debtors by allowing the use of Cash

Collateral, thereby reducing the total amount which must be borrowed.

         23.   The Debtors have determined, in their sound business judgment, based upon their

own analysis and the recommendations of their professionals, that the DIP Credit Agreement


                                                 16
72209269.1
Case 20-62725-jwc         Doc 14    Filed 02/14/20 Entered 02/14/20 14:53:41            Desc Main
                                   Document      Page 17 of 62


provides the best opportunity for postpetition financing on the most favorable terms available. It

is necessary to preserve the administration of the Chapter 11 Cases, and therefore, will benefit all

creditors. The DIP Facility allows the Debtors to continue operations and maintain the value of the

estates for an anticipated sale of all or substantially all of their assets under Bankruptcy Code

section 363.

         (iii)   The Terms of the DIP Facility Are Reasonable

         24.     The DIP Lender was not willing to provide postpetition financing without certain

terms, including a lien and a superpriority administrative expense claim. These terms are typical

and neither the Debtors, nor any other party, are able to veto certain provisions which do not

comport with their interests. See In re Ellingsen MacLean Oil Co., 65 B.R. 358, 365 (W.D. Mich.

1986), aff’d, 834 F.2d 599 (6th Cir. 1987) (“Some of the terms of the bargain reached between

debtor and creditor may reach beyond the usual terms of a loan agreement. However, such terms

are perfectly normal considering the ‘unusual’ situation of a bankrupt firm. In such situations the

bankruptcy court would rightfully be more interested by the requirements and provisions of section

364 of the Code, than it would be by a picayune examination of every legal argument that could

be brought against separate provisions of the proposed agreement.”). No term of the DIP Credit

Agreement is so egregious as to deny this Motion. See generally Adelphia Commc’ns Corp., 2004

WL 1634538, at *2 (Bankr. S.D.N.Y. June 22, 2004) (“Determining whether proceeding with a

financing which is subject to conditions makes sense is likewise a classic business decision.”).

         25.     Taken as a whole, the terms of the DIP Facility are fair and reasonable considering

the circumstances of the Debtors and the DIP Lender. See, e.g., Farmland Indus., 294 B.R. at 886.

See also In re ION Media Networks, Inc., Case No. 09-13125, 2009 WL 2902568, at *4 (Bankr.

S.D.N.Y. July 6, 2009) (“Although all parties, including the Debtors and the Committee, are

naturally motivated to obtain financing on the best possible terms, a business decision to obtain
                                               17
72209269.1
Case 20-62725-jwc        Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41              Desc Main
                                   Document      Page 18 of 62


credit from a particular lender is almost never based purely on economic terms. Relevant features

of the financing must be evaluated, including non-economic elements such as the timing and

certainty of closing, the impact on creditor constituencies and the likelihood of a successful

reorganization. This is particularly true in a bankruptcy setting where cooperation and establishing

alliances with creditor groups can be a vital part of building support for a restructuring that

ultimately may lead to a confirmable reorganization plan. That which helps to foster consensus

may be preferable to a notionally better transaction that carries the risk of promoting unwanted

conflict.”).

         26.   The terms and conditions of the DIP Credit Agreement were negotiated by the

parties in good faith and at arm’s length. The Debtors will require a significant postpetition

financing to support operations and restructuring. Only the DIP Lender was able to provide a

facility which was adequate, reasonable, and fair under the circumstances. Therefore, the Court

should find that the DIP Lender to be a “good faith” lender within the meaning of Bankruptcy

Code section 364(e).

B.       The Debtors’ Proposed Use of Cash Collateral Should be Approved

         27.   Upon the closing of the DIP Loan, all cash generated by the Debtors will be the

DIP Lender’s cash collateral. Bankruptcy Code section 363(c)(2) does not allow a debtor to use a

secured creditor’s cash collateral without consent or court approval. Bankruptcy Code section

363(e) provides that “on request of an entity that has an interest in property . . . proposed to be

used, sold or leased, by the trustee, the court, with or without a hearing, shall prohibit or condition

such use, sale, or lease as is necessary to provide adequate protection of such interest.”

         28.   Here, the Debtors respectfully submit that they be permitted to use the Cash

Collateral on the terms set forth in the DIP Credit Agreement. Without the use of Cash Collateral,

the Debtors will not be able to continue operations postpetition, thus diminishing the value of the
                                                18
72209269.1
Case 20-62725-jwc        Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41           Desc Main
                                   Document      Page 19 of 62


estates. See 11 U.S.C. § 363(c)(2)(B). Therefore, the Debtors should be authorized to use the Cash

Collateral as set forth in the Interim Order.

C.       Modification of the Automatic Stay is Warranted

         29.   The relief requested by this Motion contemplates a modification of the automatic

stay. 11 U.S.C. § 362. The automatic stay should be modified on a limited basis to permit the DIP

Lender to exercise, upon the occurrence and during the continuation of an Event of Default, and

to take other remedies relating to the Collateral without further order or application to the Court.

The DIP Lender is required to provide ten (10) business days written notice prior to any

enforcement right or remedy under the DIP Facility.

         30.   This type of modification of the automatic stay is ordinary and standard feature of

postpetition debtor in possession financing facilities, and, in the Debtors’ business judgment,

reasonable and fair under the current circumstances.

                         WAIVER OF BANKRUPTCY RULE 4001(a)

         31.   The Debtors request a waiver of the stay of the effectiveness of the order approving

this motion under Bankruptcy Rule 4001(a)(3). Bankruptcy Rule 4001(a)(3) provides that “[an]

order granting a motion for relief from an automatic stay made in accordance with Rule 4001(a)(1)

is stayed until the expiration of fourteen days after entry of the order, unless the court orders

otherwise.” As set forth herein, the use of Cash Collateral is necessary to allow the Debtors to

operate their business, transition smoothly into the chapter 11 cases and effectuate an orderly sale

process. Furthermore, allowing the Debtors’ use of Cash Collateral will prevent irreparable harm

to the Debtors’ estates. Accordingly, the Debtors submit that ample cause exists to justify the

waiver of the fourteen-day stay imposed by Bankruptcy Rule 4001(a)(3).




                                                19
72209269.1
Case 20-62725-jwc        Doc 14    Filed 02/14/20 Entered 02/14/20 14:53:41             Desc Main
                                  Document      Page 20 of 62


                                            NOTICE

         32.    Notice of this Motion will be given to: (a) the Office of the United States Trustee

for the Northern District of Georgia; (b) the parties included on each Debtor’s list of twenty (20)

largest unsecured creditors; (c) counsel to Regions Bank, Burr Forman, 171 17th Street, NW, Suite

1100, Atlanta, GA 30363, Attn: Erich N. Durlacher (edurlacher@burr.com); (d) counsel to Bay

Point Capital Partners LP, Law Offices of John F. Isbell LLC, 3050 Peachtree Road N.W., Suite

2, Atlanta, Georgia 30305, Attn: John Isbell (john@jfi-law.com); (e) Thomas Switch Holdings,

LLC; (f) the Internal Revenue Service; (g) the Georgia Department of Revenue; (h) the Attorney

General for the State of Georgia; (i) the United States Attorney for the Northern District of

Georgia; and (j) any party that has requested notice pursuant to Bankruptcy Rule 2002. The

Debtors submit that, under the circumstances, no other or further notice is required.

                                     NO PRIOR REQUEST

         33.    No prior request for the relief sought in the motion has been made to this or any

other court.

                                         CONCLUSION

         WHEREFORE, the Debtors request this Court enter an order, substantially in the form of

Exhibit C, granting the relief requested herein and such other and further relief as the Court may

deem just and proper.




                                                20
72209269.1
Case 20-62725-jwc         Doc 14    Filed 02/14/20 Entered 02/14/20 14:53:41      Desc Main
                                   Document      Page 21 of 62


 Date:       February 13, 2020                  Respectfully submitted,
             Atlanta, Georgia
                                                POLSINELLI PC

                                                /s/ David E. Gordon
                                                David E. Gordon
                                                Georgia Bar No. 111877
                                                Gwendolyn J. Godfrey
                                                Georgia Bar No. 153004
                                                Caryn E. Wang
                                                Georgia Bar No. 542093
                                                Polsinelli PC
                                                1201 West Peachtree Street, Suite 1100
                                                Atlanta, Georgia 30309
                                                Telephone: (404) 253-6000
                                                dgordon@polsinelli.com
                                                ggodfrey@polsinelli.com
                                                cewang@polsinelli.com

                                                Proposed Counsel to the Debtors and Debtors
                                                in Possession




                                              21
72209269.1
Case 20-62725-jwc   Doc 14    Filed 02/14/20 Entered 02/14/20 14:53:41   Desc Main
                             Document      Page 22 of 62




                                    EXHIBIT A

                                DIP Credit Agreement




                                         2
72209269.1
Case 20-62725-jwc         Doc 14    Filed 02/14/20 Entered 02/14/20 14:53:41          Desc Main
                                   Document      Page 23 of 62



              SENIOR SECURED DEBTOR-IN-POSSESSION LOAN AGREEMENT

        This SENIOR SECURED DEBTOR-IN-POSSESSION LOAN AGREEMENT (this
“Agreement”) is dated as of February 13, 2020, and is by and among: (i) VC MINING
ENTERPRISES, INC.; GODBY DC-5, LLC; GODBY DC-4, LLC; HEMPHILL AVENUE LLC;
and VIRTUAL CITADEL, INC. (collectively, “Borrowers” and individually each a “Borrower”);
and (ii) BAY POINT CAPITAL PARTNERS II LP, as lender (“DIP Lender”).

                                       W I T N E S S E T H:

        WHEREAS, on February 13, 2020 (the “Petition Date”), Borrowers filed voluntary
petitions for relief under Chapter 11 of Title 11 of the United States Code (“Bankruptcy Code”) in
the United States Bankruptcy Court for the Northern District of Georgia (the “Bankruptcy Court”);

        WHEREAS, Borrowers are continuing in the possession of their assets and in the
management of their businesses as debtors-in-possession pursuant to Sections 1107(a) and 1108
of the Bankruptcy Code;

       WHEREAS, Borrowers have requested DIP Lender to provide a term loan credit facility
(the “DIP Facility”) to Borrowers in an aggregate principal amount of Seven Million Six Hundred
Thousand Dollars ($7,600,000) for the purposes described herein;

       WHEREAS, to provide security for the repayment of the loans made available pursuant
hereto and payment of the other obligations of the Borrowers hereunder, Borrowers have agreed
to provide DIP Lender, in each case, with Liens on the DIP Collateral (as defined below); and

        WHEREAS, DIP Lender is willing to make the requested DIP Facility available only upon
the terms and conditions set forth herein.

       NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, Borrowers and DIP Lender agree as follows:

         1.      Definitions.

                 The terms listed below shall be defined as follows:

         “$” “USD” and “dollars” denotes the lawful currency of the United States of America.

         “Approved Budget” shall have the meaning set forth in Section 7(a) hereof.

      “Authorized Agent” shall mean Marshall D. Glade, Chief Restructuring Officer to the
Borrowers, or such other person designated by the Borrowers upon written notice to the Lender.

       “Banking Day” shall mean any day that is not a Saturday, Sunday, or other day on which
nationally chartered banks are authorized or required by Law to remain closed.


                                                  1
72160501.4
Case 20-62725-jwc        Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41            Desc Main
                                   Document      Page 24 of 62


         “Bankruptcy Code” shall have the meaning set forth in the recitals.

         “Bankruptcy Court” shall have the meaning set forth in the recitals.

        “Borrowers” shall have the meaning set forth in the recitals. When used herein, Borrowers
refers collectively to the Borrowers and individually to any of the Borrowers identified in the
recitals, as appropriate.

         “Budget” shall mean the Initial Approved Budget and each subsequent Approved Budget.

         “Carve-Out” shall mean, exclusive of the Carve-Out Exclusions, an amount equal to the
sum of the following: (a) all fees required to be paid to the Clerk of the Court and to the U.S.
Trustee under 28 U.S.C. § 1930(a) plus interest pursuant to 31 U.S.C. § 3717; (b) prior to the
occurrence of an Event of Default, all accrued (including paid and unpaid) expenses of
professionals retained in connection with the Chapter 11 Cases solely to the extent set forth in the
Budget; and (c) upon the occurrence of an Event of Default, accrued but unpaid fees and expenses
of professionals retained in connection with the Chapter 11 Cases, provided, however, that the
Carve-Out under this subsection (c) shall not exceed $100,000.00 (the “Post-Default Carve-Out”)
in total and any payments of the allowed professional fees incurred after an Event of Default shall
reduce the amount of the Post-Default Carve-Out by the amount of any such payment.

        “Carve Out Exclusions” shall mean fees or expenses incurred by any party, including
Borrowers or any professional, in connection with (1) the investigation, initiation, or prosecution
of any claims (including for the avoidance of liens or security interests) against DIP Lender under
the DIP Facility or any other lending facility including but not limited to the Prepetition DIP
Lender Debt, or preventing, hindering, or delaying the assertion of enforcement of any Lien, claim,
right, or security interest or realization upon any DIP Collateral by DIP Lender or any collateral
that secures the Prepetition DIP Lender Debt, (2) a request to use cash collateral (as such term is
defined in section 363 of the Bankruptcy Code) without the prior consent of DIP Lender, (3) a
request, without the prior consent of DIP Lender, for authorization to obtain debtor-in-possession
financing or other financial accommodations pursuant to section 364(c) or (d) of the Bankruptcy
Code that does not indefeasibly repay in full in cash the obligations under the DIP Facility on terms
and conditions acceptable to DIP Lender, or (4) any act which has the effect of materially or
adversely modifying or compromising the rights and remedies of DIP Lender as set forth in the
DIP Loan Documents (as defined below), the DIP Financing Orders, or which results in the
occurrence of an Event of Default (as defined below), unless otherwise agreed by DIP Lender.

        “Chapter 11 Case” shall mean the main case in which the cases filed under Chapter 11 of
the Bankruptcy Code by Borrowers in their capacity as debtors and debtors-in-possession in the
Bankruptcy Court are being jointly administered. Where applicable, “Chapter 11 Case” shall also
refer to the chapter 11 case of any Borrower.

      “Clifton Trust Fee” shall mean a fee payable to Clifton Trust in an amount equal to Ten
Thousand Dollars ($10,000.00).




                                                 2
72160501.4
Case 20-62725-jwc         Doc 14    Filed 02/14/20 Entered 02/14/20 14:53:41               Desc Main
                                   Document      Page 25 of 62


        “Closing Date” shall mean the first business day following the satisfaction of Conditions
to Effectiveness as set forth in Section 4 hereof and the advance of funds by DIP Lender.

         “Code” shall mean the Internal Revenue Code of 1986, as amended.

         “Commitment” shall have the meaning set forth in Section 2(a) hereof.

         “Commitment Fee” shall have the meaning set forth in Section 3(c) hereof.

        “Default” shall mean any condition or event that, with the giving of notice or the lapse of
time or both, would constitute an Event of Default.

         “Default Rate” shall mean a fixed rate per annum equal to 18.0%.

        “DIP Collateral” shall mean all property and all other assets, whether now owned by or
owing to, or hereafter acquired by or arising in favor of, any of Borrowers (including under any
trade names, styles or derivations thereof), and whether owned or consigned by or to, or leased
from, any of Borrowers, and regardless of where located, including, without limitation: (a) cash
and cash equivalents; (b) all funds in any account of any of the Borrowers; (c) all accounts and
other receivables; (d) contract rights; (e) instruments, documents and chattel paper; (f) securities
(whether or not marketable); (g) equipment, inventory, and fixtures; (h) real property and interests
in real property; (i) leaseholds and interests in leaseholds; (j) franchise rights; (k) patents,
tradenames, trademarks, copyrights, and all other intellectual property; (l) general intangibles; (m)
capital stock; (n) investment property; (o) supporting obligations; (p) letter of credit rights; (q) all
commercial tort claims and all other claims and causes of action; (r) the proceeds of all claims or
causes of action; and (s) to the extent not covered by the foregoing, all other assets or property of
any of Borrowers, whether tangible, intangible, real, personal or mixed, and all proceeds and
products of each of the foregoing and all accessions to, substitutions and replacements for, and
rents, profits and products of, each of the foregoing, any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to Borrowers from time to time with respect to any of the
foregoing, but excluding the DIP Collateral Exclusions.

      “DIP Collateral Exclusions” shall mean avoidance actions under Chapter 5 of the
Bankruptcy Code and the Thomas Switch Assets (defined below).

         “DIP Facility” shall have the meaning set forth in the recitals.

       “DIP Financing Orders” shall mean the Interim Order, if any, and the Final Order, as may
be applicable. DIP Financing Order shall refer to either the Interim Order or the Final Order.

       “DIP Lender Carve-Out” shall mean on any date an amount equal to the aggregate Carve-
Out on such date.

         “DIP Loan” shall have the meaning set forth in Section 2(a) hereof.




                                                   3
72160501.4
Case 20-62725-jwc        Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41           Desc Main
                                   Document      Page 26 of 62


        “DIP Loan Documents” shall mean this Agreement, the DIP Financing Orders, and any
other documents, instruments, or agreements delivered as documentation of, security for, or
collateral for, or a guaranty of, the DIP Loan, or in connection with, or as support for, any of the
foregoing, whether by any of the Borrowers or a Third Party, and any updates or renewals thereof.

      “Draw Request” shall mean a request by the Authorized Agent that DIP Lender loan to
Borrowers the Commitment.

         “Event of Default” shall have the meaning set forth in Section 8 hereof.

        “Excluded Taxes” shall mean (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, imposed by the United
States of America or the jurisdiction where DIP Lender’s applicable lending office is located,
(ii) U.S. Federal withholding Taxes imposed on amounts payable hereunder pursuant to the Law
in effect as of the date of this Agreement, and (iii) U.S. Federal withholding Taxes imposed under
FATCA.

        “FATCA” shall mean Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version of such sections that are substantively
comparable and not materially more onerous to comply with), any current or future regulations or
official interpretations thereof, and any agreement entered into pursuant to Section 1471(b)(1) of
the Code.

       “Final Order” shall mean a final, non-appealable order of the Bankruptcy Court approving
the DIP Facility, in form and substance satisfactory to DIP Lender in its sole discretion.

       “Indemnified Taxes” shall mean (i) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Borrowers under this
Agreement or any other DIP Loan Document, and (ii) without duplication of any Taxes covered
in subclause (i) of this definition, Other Taxes.

         “Initial Approved Budget” shall mean the Budget attached hereto as Exhibit A.

        “Initial Availability Period” shall mean the time between entry of the Interim Order and
entry of the Final Order.

         “Interest Reserve” shall have the meaning set forth in Section 2(e) hereof.

         “Interim Order” shall mean an interim order of the Bankruptcy Court approving the DIP
Facility and entered in the Chapter 11 Case, in form and substance satisfactory to DIP Lender in
its sole discretion.

        “Law” shall mean any international, foreign, Federal, state or local statute, treaty, rule,
guideline, regulation, ordinance, code, or administrative or judicial precedent or authority,
including the interpretation or administration thereof by any governmental authority charged with
the enforcement, interpretation or administration thereof, and all applicable administrative orders,


                                                  4
72160501.4
Case 20-62725-jwc        Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41              Desc Main
                                   Document      Page 27 of 62


directed duties, requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case whether or not having the force of law.

        “Lien” shall mean, with respect to any asset, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, lien (statutory or other), deed to secure debt, or other security
interest or preferential arrangement of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under the UCC or
comparable Laws of any jurisdiction).

        “Main Office” shall mean the main office of DIP Lender, currently located at 3050
Peachtree Rd., Suite 2, Atlanta, GA 30305, or such other location as DIP Lender may designate as
its main office.

        “Material Adverse Effect” shall mean, with respect to any material event, act, condition,
or occurrence of whatever nature (including any adverse determination in any litigation,
arbitration, or governmental investigation or proceeding), whether singularly or in conjunction
with any other event or events, act or acts, condition or conditions, occurrence or occurrences,
whether or not related, resulting in a material adverse change in, or a material adverse effect on,
(i) the business, results of operations, financial condition, assets, liabilities or prospects of any
Borrower taken as a whole (other than the commencement of the Chapter 11 Case and the
continuation of the Chapter 11 Case), (ii) the ability of Borrowers to perform any of their respective
obligations under the DIP Loan Documents, (iii) the rights and remedies of DIP Lender under any
of the DIP Loan Documents, (iv) the legality, validity or enforceability of any of the DIP Loan
Documents and the DIP Financing Orders, (v) the value of the DIP Collateral, or (vi) the perfection
or priority of the Liens granted pursuant to the DIP Loan Documents or the DIP Financing Orders.

        “Maturity Date” shall mean the earliest of (i) eight (8) months from the entry of the Interim
Order or, if no Interim Order is entered, the Final Order, (ii) 35 days after entry of the Interim
Order, if any, unless the Final Order has been entered, (iii) the substantial consummation (as
defined in section 1101 of the Bankruptcy Code and which for purposes hereof shall be no later
than the “effective date”) of one or more plans of reorganization filed in the Chapter 11 Case that
is confirmed pursuant to an order entered by the Bankruptcy Court; (iv) the closing of a sale of all
or substantially all of the assets of all of Borrowers; and (v) the date of the acceleration of the DIP
Loan and/or the termination of the Commitment pursuant to Section 8.

        “Obligations” shall mean all amounts owing by Borrowers to DIP Lender pursuant to or in
connection with this Agreement or any other DIP Loan Document including, without limitation,
all principal, interest, fees, expenses, indemnification, and reimbursement payments, costs, and
expenses (including all reasonable fees and expenses of counsel to DIP Lender incurred pursuant
to this Agreement or any other DIP Loan Document), whether direct or indirect, absolute or
contingent, liquidated or unliquidated, now existing or hereafter arising hereunder or thereunder.

       “Other Taxes” shall mean, collectively, all present or future stamp, court, or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made under, from the



                                                  5
72160501.4
Case 20-62725-jwc        Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41             Desc Main
                                   Document      Page 28 of 62


execution, delivery, performance, enforcement, or registration of, from the receipt of security
interests in, or otherwise with respect to this Agreement or any other DIP Loan Document.

        “Prepetition DIP Lender Debt” shall mean all debt outstanding, or other obligations owed,
regardless of whether such debt or obligations are due and payable, to DIP Lender by some or all
of the Borrowers.

         “Prepetition Loans” shall mean the Prepetition DIP Lender Debt and Prepetition SBA Debt.

         “Prepetition SBA Debt” shall mean all debt outstanding, or other obligations owed,
regardless of whether such debt or obligations are due and payable, to Regions Bank, by some or
all of the Borrowers.

        “Permitted Variance” shall mean (i) any favorable variance, (ii) an unfavorable variance
of not more than 15% with respect to (A) any disbursement line item or (B) the aggregate cash
receipts, and (iii) an unfavorable variance of not more than 10% with respect to combined
aggregate receipts and disbursements; provided, however, that it shall also be a Permitted Variance
if there is an unfavorable variance of any amount with respect to aggregate receipts or combined
aggregate receipts and disbursements for a monthly Testing Period as long as any unfavorable
variance is not more than the 15% and 10% variance threshold described above for the respective
cumulative Testing Period.

        “Requirements of Law” shall mean, as to Borrowers, the articles or certificate of
incorporation and by-laws or other organizational or governing documents of each of the
Borrowers, and each federal, state, local and foreign law, treaty, rule or regulation or determination
of an arbitrator or a court or other governmental authority, in each case applicable to or binding
upon Borrowers or any of their property or to which Borrowers or any of their property is subject.

       “Superpriority DIP Claims” shall mean all of the claims of DIP Lender on account of the
Obligations, which claims shall be entitled to the benefits of Sections 364(c)(1) and 364(d) of the
Bankruptcy Code, having a superpriority over any and all administrative expenses of the kind that
are specified in Sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b), 546(c), 726,
1114, or any other provisions of the Bankruptcy Code, subject to the DIP Lender Carve Out.

       “Tax” or “Taxes” shall mean all present or future taxes, levies, imposts, duties, deductions,
withholding (including backup withholding), assessments, fees, value added tax or any other
goods, services, use or sales tax, or other charges imposed by any governmental authority,
including, without limitation, any interest, additions to tax, or penalties applicable thereto.

         “Testing Period” shall have the meaning set forth in Section 7(i) hereof.

         “Third Party” shall mean any party liable with respect to, or otherwise granting support
for, this Agreement, whether by guaranty, subordination, grant of security or otherwise.

      “Thomas Switch Assets” shall mean that certain parcel of real estate owned by Debtor
Godby DC-5, LLC in which Thomas Switch Holdings LLC asserts a security interest.


                                                  6
72160501.4
Case 20-62725-jwc         Doc 14      Filed 02/14/20 Entered 02/14/20 14:53:41                Desc Main
                                     Document      Page 29 of 62



        “UCC” shall mean the Uniform Commercial Code as in effect from time to time in the
State of Georgia; provided that if by reason of mandatory provisions of Law, the perfection, the
effect of perfection or non-perfection or the priority of the security interests of DIP Lender in any
DIP Collateral is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than Georgia, “UCC” means the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provisions hereof relating to such perfection, effect of perfection or non-
perfection or priority.

         “Variance Report” shall have the meaning set forth in Section 7(a) hereof.

Unless otherwise defined herein or the context otherwise requires, any uncapitalized terms used
herein which are defined in the UCC, have the respective meanings provided in the UCC including,
without limitation: (i) as-extracted collateral; (ii) certificated security; (iii) chattel paper; (iv)
documents; (v) electronic chattel paper; (vi) financial assets; (vii) goods, (viii) instruments; (ix)
inventory; (x) investment property; (xi) payment intangibles; (xii) proceeds; (xiii) securities
account; (xiv) securities intermediary; (xv) security; (xvi) security certificate; (xvii) security
entitlements; and (xviii) uncertificated security.

         2.     Borrowings, Conversions, Renewals and Payments.

        (a)     Subject to the terms and conditions set forth herein (including the conditions to
borrowing set forth in Section 4 hereof), DIP Lender agrees to make a term loan (“DIP Loan”) to
Borrowers in an aggregate principal amount Seven Million, Six Hundred Thousand Dollars
($7,600,000.00) (the “Commitment”). Upon entry of the Final Order and after the expiration of any
appeal period in connection therewith, for so long as no appeal has been filed and all other terms and
conditions of this Agreement have been satisfied, Borrowers may make a Draw Request, and DIP
Lender shall loan to Borrowers funds up to the amount of the Commitment for use in accordance with
Section 2(b) hereof. During the term of the DIP Loan, Borrower shall be entitled to borrow and
repay the outstanding balance due under the DIP Loan in accordance with the terms and conditions
of this Agreement; provided, however, that (i) Borrowers may not borrow any amounts hereunder
should there exist an Event of Default; (ii) Borrowers may not re-borrow the DIP Loan that have
been repaid or otherwise paid, unless otherwise agreed to by DIP Lender; and (iii) and Borrowers
may not repay the principal due and owing under the DIP Loan until the Maturity Date, unless
otherwise agreed by DIP Lender in writing.

        (b)      The funds made available to Borrowers through the DIP Loan shall be used as follows,
subject to the restrictions set forth in Section 2(c) of this Agreement, in the following order of priority:

                (i)     payment in full of the Prepetition Loans;

               (ii)    transaction costs, fees, and expenses incurred by DIP Lender in connection
with the DIP Loan, including, without limitation, reasonable legal fees, the Clifton Trust Fee, other
reasonable fees of DIP Lender, title searches, and updates to third party reports;

                (iii)   to fund the Interest Reserve; and


                                                     7
72160501.4
Case 20-62725-jwc         Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41                 Desc Main
                                    Document      Page 30 of 62



               (iv)   general ordinary course corporate purposes, in each case in accordance with
the then-current Approved Budget.

       (c)     Notwithstanding anything to the contrary herein, no proceeds of the DIP Loan may be
used or otherwise made available for any fees or expenses incurred by any person or entity in
connection with:

               (i)     the investigation, initiation, or prosecution of any claims (including for the
avoidance of liens or security interests) against DIP Lender or any of its affiliates, or preventing,
hindering, or delaying the assertion of enforcement of any lien, claim, right or security interest or
realization upon any collateral that secures any loan, including the DIP Loan, made to Borrowers by
DIP Lender;

             (ii)    a request to use cash collateral (as such term is defined in section 363 of the
Bankruptcy Code) without the prior consent of DIP Lender;

               (iii)   a request, without the prior consent of DIP Lender, for authorization to obtain
debtor-in-possession financing or other financial accommodations without the prior written consent
of DIP Lender, unless such financing would pay DIP Lender in full; or

               (iv)    any act which has the effect of materially or adversely modifying or
compromising the rights and remedies of DIP Lender, or which results in the occurrence of an event
of default under the DIP Loan Documents, unless otherwise agreed by DIP Lender.

        (d)     The payments required pursuant to Sections 2(b)(i), (ii), and (iii) of this Agreement
shall be paid or funded directly from the DIP Loan by DIP Lender, on behalf of Borrowers, and, for
the avoidance of doubt, such amounts shall be charged to Borrowers through a corresponding
reduction in the DIP Loan made available to Borrowers on the Closing Date.

       (e)    An amount equal to eight (8) months of interest based on the total amount of the
Commitment (the “Interest Reserve”) shall be funded directly from the DIP Loan on the Closing
Date, which DIP Lender shall hold for Borrower’s benefit subject to the terms and conditions of
this Agreement.

       (f)     Within two (2) Banking Days from DIP Lender’s receipt of a Draw Request, after
funding directly the amounts set forth in Section 2(d) hereof, DIP Lender shall wire to Borrowers,
using wiring information provided by Borrowers to DIP Lender, an amount up to the remaining
Commitment to be used in accordance with Section 2(b)(iv) hereof; provided, however, that DIP
Lender’s obligation to fund such Draw Request is expressly conditioned on the satisfaction, in DIP
Lender’s sole discretion, of all conditions and terms of this Agreement, including but not limited to:

              (i)    DIP Lender shall have received a Draw Request duly executed by the
Authorized Representative;

                 (ii)    The representations and warranties made by Borrowers herein shall be true
and correct in all material respects at and as if made as of such date, except to the extent they expressly

                                                    8
72160501.4
Case 20-62725-jwc         Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41               Desc Main
                                    Document      Page 31 of 62


relate to an earlier date, in which case such representations and warranties shall be true and correct in
all respects on and as of such earlier date;

                (iii) No Default or Event of Default shall exist or be continuing either prior to or
after funding any Draw Request;

                (iv)    No Material Adverse Effect shall have occurred; and

               (v)   The funding complies with the Approved Budget, in all respects, or has
otherwise been approved in writing by DIP Lender.

        (g)    Borrowers hereby promise to pay to the order of DIP Lender at its Main Office the
principal amount of the DIP Loan on the Maturity Date, plus all accrued interest, fees, and other
Obligations then outstanding.

         3.     Interest and Fees.

        (a)      Borrowers promise to pay interest on the unpaid balance of the principal amount of
the DIP Loan for the period commencing with the date(s) funds were disbursed by DIP Lender
pursuant to this Agreement and ending on the Maturity Date at a fixed rate equal to 11.00% per
annum, in arrears on a monthly basis, with payments being due on the first day of each respective
month. On or after the first day of each respective month after Closing, DIP Lender shall be
entitled to automatically draw from the Interest Reserve an amount equal to the amount of interest
accrued during the preceding calendar month. If there are insufficient funds in the Interest Reserve
to satisfy the interest owed for the preceding month, on or before the fifth day of each respective
month, Borrowers shall pay DIP Lender an amount sufficient to pay all accrued interest for the
preceding month. After the occurrence of an Event of Default, all outstanding principal shall bear
interest from and including the date of such Event of Default until paid in full at a rate per annum
equal to the Default Rate, such interest to be paid monthly, unless the DIP Loan is declared
accelerated and due, as provided for herein. Interest shall be calculated on the basis of a year of
360 days for the actual number of days elapsed.

        (b)    All payments hereunder shall be made in lawful money of the United States and in
immediately available funds. Any extension of time for the payment of the principal of this
Agreement resulting from the due date falling on a non-Banking Day shall be included in the
computation of interest. The date, amount, and the interest rate with respect to the DIP Loan
evidenced hereby and all payments of principal thereof shall be recorded by DIP Lender on its
books and, at the discretion of DIP Lender prior to any transfer of this Agreement at any other
time, may be endorsed by DIP Lender on a schedule. Any such endorsement shall be conclusive
absent manifest error. Borrowers waive presentment, notice of dishonor, protest, and any other
notice or formality with respect to this Agreement.

       (c)     Borrowers agree to pay to DIP Lender a commitment fee (the “Commitment Fee”)
in an amount equal to 1% of the Commitment. The Commitment Fee shall be fully-earned and
paid in accordance with the terms hereof and shall be due and payable to DIP Lender on the
Maturity Date.


                                                   9
72160501.4
Case 20-62725-jwc        Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41             Desc Main
                                   Document      Page 32 of 62


        4.     Conditions to Effectiveness. The obligation of DIP Lender to make the DIP Loan,
shall not become effective until the date on which each of the following conditions is satisfied (or
waived in sole and absolute discretion of DIP Lender):

               (a)     DIP Lender (or its counsel) shall have received the following:

                       (i)     a counterpart of this Agreement signed by an authorized agent or
representative of each of the Borrowers;

                      (ii)   copies of duly executed resolutions, in form and substance
satisfactory to DIP Lender in its reasonable discretion, of the board of directors (or similar
governing body) of each of the Borrowers authorizing the execution, delivery, and performance of
the DIP Loan Documents to which it is a party;

                        (iii)  All due diligence documents reasonably requested by DIP Lender,
including but not limited to: financial documents related to the DIP Collateral; organizational
documents related to each Borrower; a site visit to any real property deemed necessary by DIP
Lender; title and lien searches on the DIP Collateral; the issuance of title policies insuring the DIP
Collateral; insurance policies insuring Borrowers; and

                       (iv)    Properly authorized and executed DIP Loan Documents.

              (b)     DIP Lender’s review and approval to DIP Lender’s satisfaction, determined
in DIP Lender’s sole discretion, of the documents and information listed in Section 4(a).

                (c)     All legal matters incident to this Agreement and the borrowings hereunder
shall be satisfactory to DIP Lender, in its reasonable discretion.

               (d)     All motions and other documents to be filed with and submitted to the
Bankruptcy Court related to the DIP Facility and the approval thereof shall be in form and
substance satisfactory to DIP Lender in its reasonable discretion.

               (e)     The Bankruptcy Court shall have entered the Final Order in form and
substance satisfactory to DIP Lender in its sole discretion.

                (f)     DIP Lender shall have a valid and perfected, first priority Lien on and
security interest in the DIP Collateral on the basis and with the priority set forth in the Interim
Order or Final Order, and such Lien of DIP Lender shall be senior to all other Liens except as
otherwise provided in any DIP Financing Order.

                 (g)     The representations and warranties made by Borrowers herein shall be true
and correct in all material respects at and as if made as of such date (in each case immediately
prior to, and after giving effect to, the funding of the DIP Loan) except to the extent they expressly
relate to an earlier date, in which case such representations and warranties shall be true and correct
in all respects on and as of such earlier date.



                                                 10
72160501.4
Case 20-62725-jwc       Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41            Desc Main
                                  Document      Page 33 of 62


                (h)     No Default or Event of Default shall exist or be continuing either prior to
or after giving effect to the making of the DIP Loan.

              (i)    The making of such Loan (and the use of the proceeds therefrom) shall not
violate any Law and shall not be enjoined, temporarily, preliminarily or permanently.

               (j)     No Material Adverse Effect shall have occurred.

                 (k)    There shall not exist any Law, ruling, judgment, order, injunction, or other
restraint that, in the sole judgment of DIP Lender, prohibits, restricts or imposes a materially
adverse condition on Borrowers, the DIP Facility, or the exercise by DIP Lender of its rights as a
secured party with respect to the DIP Collateral.

         5.     Indemnified Taxes. Borrowers agree that all payments made pursuant to or on
account of this Agreement or any of the DIP Loan Documents shall be made by Borrowers free
and clear and without deduction or withholding for any Tax, except as required by applicable Law.
If any applicable Law requires the deduction of or withholding of any Tax from any such payment,
then Borrowers shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant governmental authority in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by Borrowers
pursuant to or on account of this Agreement or any DIP Loan Documents shall be increased as
necessary so that after such deduction or withholding has been made (including any such deduction
or withholding that may be applicable to additional sums payable under this Section) DIP Lender
shall receive an amount equal to the amount it would have received had no such deduction or
withholding been made. Borrowers shall provide to DIP Lender evidence of such payment made
to the relevant governmental authority within thirty (30) days thereof and shall also provide to DIP
Lender any official tax receipt or other documentation issued by the appropriate governmental
authorities with respect to the payment of Indemnified Taxes. Borrowers hereby agree that they
shall indemnify and reimburse DIP Lender, on demand, for any loss, liability, or expense incurred
by DIP Lender as a result of any failure by Borrowers to pay Indemnified Taxes as and when due,
whether or not such Indemnified Taxes were correctly or legally imposed by the relevant
governmental authority. Borrowers shall timely pay to the relevant governmental authority or, at
the option of DIP Lender, reimburse it for Other Taxes.

      6.       Representations.     Borrowers represent and warrant that to the best of their
knowledge:

                (a)     Upon approval of the Bankruptcy Court, the DIP Loan Documents
constitute the legal, valid, and binding obligations of Borrowers, enforceable against Borrowers in
accordance with their terms.

               (b)     Upon approval of the Bankruptcy Court, the execution, delivery, and
performance by Borrowers of the DIP Loan Documents and all other documents contemplated
hereby or thereby, and the use of the proceeds of the DIP Loan do not and will not: (i) conflict
with or constitute a breach of, or default under, or require any consent under, or result in the
creation of any Lien, charge, or encumbrance upon the property or assets of Borrowers pursuant


                                                11
72160501.4
Case 20-62725-jwc        Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41               Desc Main
                                   Document      Page 34 of 62


to any other agreement or instrument (other than any pledge of or security interest granted in any
DIP Collateral pursuant to any DIP Loan Document) to which Borrowers are a party or are bound
or by which their properties may be bound or affected; or (ii) violate any provision of any Law
(including, without limitation, Regulation U of the Federal Reserve Board), order, writ, judgment,
injunction, decree, determination, or award presently in effect having applicability to Borrowers.

               (c)     Upon entry of the Interim Order (with respect to the interim borrowings), if
any, and upon entry of the Final Order, no consent, approval, or authorization of, or registration,
declaration, or filing with, any governmental authority or other person or entity is required as a
condition to or in connection with the due and valid execution, delivery and performance by
Borrowers of any DIP Loan Document.

                (d)     Except for the Chapter 11 Case, and except for any other litigation identified
to DIP Lender in writing, there are no actions, suits, investigations, or proceedings pending or
threatened at law, in equity, in arbitration or by or before any other authority involving or affecting:
(i) Borrowers that, if adversely determined, are likely to have a Material Adverse Effect; (ii) any
material part of the assets or properties of Borrowers or any part of the DIP Collateral (if any)
under any DIP Loan Document; or (iii) any of the transactions contemplated in the DIP Loan
Documents. There are currently no material judgments entered against Borrowers, and Borrowers
are not in default with respect to any judgment, writ, injunction, order, decree or consent of any
court or other judicial authority, which default is likely to have or has had a Material Adverse
Effect.

                (e)      Borrowers are in compliance with all Requirements of Law, except to the
extent that the failure to comply therewith would not, in the aggregate, be reasonably expected to
have a Material Adverse Effect.

                 (f)     This Agreement, taken together with the Interim Order, if any, and/or the
Final Order, is effective to create in favor of DIP Lender legal, valid, enforceable, and continuing
first priority Liens on, and security interests in, the DIP Collateral pledged hereunder or thereunder,
in each case subject to no Liens other than with respect to Liens permitted under the DIP Financing
Orders. Pursuant to the terms of the DIP Financing Orders, no filing or other action will be
necessary to perfect or protect such Liens. Pursuant to and to the extent provided in the Interim
Order , if any,and the Final Order, the Obligations of Borrowers under this Agreement will
constitute allowed administrative expense claims in the Chapter 11 Case under Sections 364(c)
and 364(d) of the Bankruptcy Code, having priority over all administrative expense claims and
unsecured claims against Borrowers now existing or hereafter arising, of any kind whatsoever,
including, without limitation, all administrative expense claims of the kind specified in Sections
503(b) and 507(b) of the Bankruptcy Code and all super-priority administrative expense claims
granted to any other Person, subject to the Carve-Out.

                (g)      Borrowers are in compliance with the terms and conditions of the DIP
Financing Orders. Each of the Interim Order (to the extent necessary, with respect to the period
prior to the entry of the Final Order) and the Final Order (from after the date the Final Order is
entered) is in full force and effect and has not been vacated, reversed, or rescinded or, without the
prior written consent of DIP Lender, in its sole discretion, amended or modified and no appeal of


                                                  12
72160501.4
Case 20-62725-jwc       Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41            Desc Main
                                  Document      Page 35 of 62


such order has been timely filed or, if timely filed, no stay pending such appeal is currently
effective.

                (h)    The proceeds from the DIP Facility will be used only to: (a) pay transaction
costs, fees, and expenses that are incurred in connection with the DIP Facility; (b) for working
capital and general corporate purposes of Borrowers; and (c) for payment of Chapter 11
administrative costs including professional fees, in each case in accordance with the then-current
Budget.

              (i)     A true and complete copy of the Initial Approved Budget, as agreed to with
DIP Lender as of the Closing Date, is attached as Exhibit A hereto.

       7.      Covenants. Borrowers agree that so long as Borrowers owe any Obligation or
other amount payable hereunder or under any of the DIP Loan Documents (in each case other than
contingent indemnification obligations) remains unpaid:

                (a)     Borrowers shall provide to DIP Lender: (i) monthly combined unaudited
financial statements of the Borrowers within twenty-five (25) days of month-end, certified by the
Authorized Agent; (ii) monthly bank statements for each of the Borrowers within ten (10) days
from the end of each respective month; (iii) quarterly combined unaudited financial statements of
Borrowers within forty-five (45) days of fiscal quarter-end, certified by the Authorized Agent;
(iv) every six (6) weeks after the Closing Date, an updated three (3) month cash flow forecast, in
each case, in form and substance satisfactory to DIP Lender in its reasonable discretion (each such
forecast approved by DIP Lender, in accordance with the provisions hereof, an “Approved
Budget”) for the subsequent three (3) month period, consistent with the form of the Initial
Approved Budget; (v) beginning on the twenty-fifth day of the month following the Closing Date
and on the twenty-fifth day of the month for each month thereafter, a variance report (the “Variance
Report”) setting forth actual cash receipts and disbursements of Borrowers for the prior week and
setting forth all the variances, on a line-item and aggregate basis, from the amount set forth for
such month as compared to the Initial Approved Budget or the most recently Approved Budget
delivered prior to such Variance Report (as applicable) on a monthly and cumulative basis, and
each such Variance Report shall include explanations for all material variances and shall be
certified by the Authorized Agent of Borrowers. DIP Lender and the Committees shall have ten
(10) days from the date of receipt of the Debtor’s cash-flow forecast to object to the forecast by
providing written notice to Borrowers specifying the objection; if no objection is made within ten
(10) days, then the three (3) month cash flow forecast shall become an Approved Budget without
further notice. Borrowers will promptly provide notice to DIP Lender of any Material Adverse
Effect, and shall have thirty (30) days from the date of such notice to cure the same. If Borrowers
fail to provide notice of a Material Adverse Effect to DIP Lender, then Borrowers shall have fifteen
(15) days to cure the same after being notified by DIP Lender.

              (b)    Borrowers will provide to DIP Lender such other reports and information
as may be reasonably requested by DIP Lender. In addition, Borrowers will use their reasonable
efforts to cause their accountants, financial advisors, consultants, and parties providing
management services to Borrowers to cooperate, consult with, and provide to DIP Lender all such



                                                13
72160501.4
Case 20-62725-jwc        Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41               Desc Main
                                   Document      Page 36 of 62


information as may be reasonably requested with respect to the businesses, results of operations,
and financial condition of Borrowers.

                (c)    Borrowers will execute any and all further documents, financing statements,
agreements, and instruments, and take all such further actions (including the filing and recording
of financing statements, fixture filings, mortgages, deeds of trust and other documents), which may
be required under any applicable Law, or which DIP Lender may reasonably request, to effectuate
the transactions contemplated by this Agreement and the other DIP Loan Documents or to grant,
preserve, protect, or perfect the Liens created by this Agreement, the DIP Financing Orders, or
other DIP Loan Documents or the validity or priority of any such Lien, all at the expense of
Borrowers.

               (d)    Except for and to the extent permitted under the DIP Financing Orders,
Borrowers will not, directly or indirectly, incur, create, assume, suffer to exist, or permit any
administrative expense claim or Lien that is pari passu with or senior to the claims or Liens, as the
case may be, of DIP Lender against Borrowers hereunder or under the DIP Financing Orders, or
apply to the Bankruptcy Court for authority to do so.

                (e)     Borrowers will not, directly or indirectly (i) seek, support, consent to, or
suffer to exist any modification, stay, vacation, or amendment of the Interim Order, if any, or the
Final Order except for any modifications and amendments agreed to in writing by DIP Lender, (ii)
apply to the Bankruptcy Court for authority to take any action prohibited by this Agreement
(except to the extent such application and the taking of such action is conditioned upon receiving
the written consent of DIP Lender) or (iii) seek authorization for, or permit the existence of, any
claims other than that of DIP Lender entitled to a superpriority under Sections 364(c)(1) and 364(d)
of the Bankruptcy Code that is senior or pari passu with DIP Lender’s Sections 364(c)(1) and
364(d) claim, other than the DIP Lender Carve-Out.

              (f)      Borrowers shall not make or commit to make payments to critical vendors
(other than those critical vendors that are approved in writing by DIP Lender) in respect of
prepetition amounts in excess of the amount included in the Initial Approved Budget.

                (g)     Except as otherwise provided herein or approved by DIP Lender, Borrowers
will not, and will not permit any subsidiary to, directly or indirectly (i) use any cash or the proceeds
of the DIP Loan in a manner or for a purpose other than those consistent with this Agreement, the
DIP Financing Orders, and any Approved Budget, (ii) permit a disbursement that would cause any
Approved Budget variance that would not otherwise constitute a Permitted Variance, without the
prior written consent of DIP Lender or (iii) make any payment (as adequate protection or
otherwise) on account of any claim or debt arising prior to the Petition Date other than payments
authorized by the Bankruptcy Court and in compliance with an Approved Budget.

               (h)     No DIP Collateral or proceeds of the DIP Loan may be used directly or
indirectly by Borrowers, any Committee, any trustee, or other estate representative appointed in
the Chapter 11 Case (or any successor case) or any other person or entity (or to pay any
professional fees, disbursements, costs or expenses incurred in connection therewith):


                                                  14
72160501.4
Case 20-62725-jwc        Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41               Desc Main
                                   Document      Page 37 of 62


                        (i)    to seek authorization to obtain Liens that are senior to, or on a parity
with, the Liens in favor of DIP Lender or the Superpriority DIP Claims (except to the extent
expressly set forth in this Agreement); or

                         (ii)    to prepare, assert, join, commence, support, or prosecute any action
for any claim, counter-claim, action, proceeding, application, motion, objection, defense, or other
contested matter seeking any order, judgment, determination, or similar relief against, or adverse
to the interests of DIP Lender, solely in its capacity as DIP Lender, its controlling persons,
affiliates, or successors or assigns, and each of the respective officers, directors, employees, agents,
attorneys, or advisors of each of the foregoing, with respect to any transaction, occurrence,
omission, action or other matter (including formal discovery proceedings in anticipation thereof),
including, without limitation, (A) any claims or causes of action arising under chapter 5 of the
Bankruptcy Code, (B) any so-called “lender liability” claims and causes of action, (C) any action
with respect to the validity, enforceability, priority, and extent of, or asserting any defense,
counterclaim, or offset to, the Obligations, the Superpriority DIP Claims, the DIP Loan
Documents, or any Liens in favor of DIP Lender, (D) any action seeking to invalidate, modify, set
aside, avoid, or subordinate, in whole or in part, the Obligations or any Liens in favor of DIP
Lender, (E) any action seeking to modify any of the rights, remedies, priorities, privileges,
protections, and benefits granted to DIP Lender in the DIP Financing Orders or under any of the
DIP Loan Documents (including, without limitation, claims, proceedings, or actions that might
prevent, hinder, or delay DIP Lender’s assertions, enforcements, realizations, or remedies on or
against the DIP Collateral in accordance with the applicable DIP Loan Documents and the
Interim and/or Final Orders), or (F) objecting to, contesting, or interfering with, in any way, DIP
Lender’s enforcement or realization upon any of the DIP Collateral once an Event of Default has
occurred.

                (i)     Borrowers shall remain in material compliance with the Initial Approved
Budget and any subsequent Approved Budget for each Testing Period. To comply with the Initial
Approved Budget or any subsequent Approved Budget, Borrower (i) shall not exceed any
disbursement line item set forth in the Initial Approved Budget or any subsequently Approved
Budget, as applicable, for any Testing Period by more than the Permitted Variance, (ii) shall collect
cash receipts (excluding proceeds of the DIP Facility that may be deemed a receipt) in an amount
not less than the aggregate amount of such cash receipts in the Initial Approved Budget or any
subsequently Approved Budget, as applicable, for each Testing Period (subject to the Permitted
Variance), and (iii) shall not have combined net receipts and disbursements less than the combined
net amount in the Initial Approved Budget or any subsequently Approved Budget, as applicable,
for any Testing Period (subject to the Permitted Variance). The Permitted Variance with respect
to each Testing Period shall be determined and reported to DIP Lender not later than the 25th day
of the month immediately following each such Testing Period. Budget compliance shall be tested
on a monthly and cumulative basis from the Closing Date (each, a “Testing Period”).

               (j)     Except as otherwise provided herein or approved by DIP Lender, Borrowers
will not use any cash or the proceeds of the DIP Facility in a manner or for a purpose other than
those consistent with an Approved Budget and this Agreement.




                                                  15
72160501.4
Case 20-62725-jwc        Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41               Desc Main
                                   Document      Page 38 of 62


              (k)    If Borrowers obtain any financing other than the DIP Facility for any reason
whatsoever, the proceeds of such alternative financing must be used to first repay all outstanding
amounts then due under the DIP Loan.

                (l)     Borrowers shall maintain adequate property and liability insurance
coverage to protect against property losses and liabilities. Attached hereto as Schedule 1 is a listing
of all insurance carried on Borrowers as of the Closing Date. Borrowers covenant not to make any
material changes to these insurance coverages without the advance written consent of DIP Lender.
Borrowers shall name DIP Lender as an additional insured under all insurance policies issued in
favor of Borrowers except for any policy marked as an “Excluded Policy” on Schedule 1.

                (m)    Borrowers will preserve their corporate and legal existence and will not
make any material changes to the nature or manner of their respective businesses and business
activities. Borrowers shall maintain executive personnel and management at a level of experience
and ability equivalent to the present executive personnel and management.

       8.     Events of Default. If any of the following events of default shall occur (each an
“Event of Default”):

      (a)     Borrowers shall fail to pay (i) the principal amount of the DIP Loan as and when
due and payable, or (ii) interest on the DIP Loan, or any other amount payable under this
Agreement, as and when due and payable.

        (b)     Any representation or warranty made or deemed made by Borrowers in this
Agreement or by Borrowers or any Third Party in any DIP Loan Document to which they are a
party, or in any certificate, document, opinion, or financial or other statement furnished under or
in connection with the DIP Loan Documents, shall prove to have been incorrect in any material
and adverse respect on or after the date hereof.

        (c)    Any of Borrowers or any Third Party shall fail to perform or observe any material
term, covenant, or agreement contained in the DIP Loan Documents on its part to be performed or
observed, and fails to cure each such Event of Default within five (5) days receipt of written Notice
from DIP Lender of a monetary Event of Default and fifteen (15) days after receipt of written
Notice from DIP Lender of a non-monetary Event of Default.

       (d)      Any of the Borrowers or any Third Party is involved in a proceeding that would
reasonably be expected to result in a forfeiture of all or a substantial part of any such party’s assets
or a material judgment is entered against any of the Borrowers and such judgment is not stayed
from enforcement.

       (e)     Any Lien or security interest purported to be created by any of the DIP Loan
Documents or DIP Financing Order shall cease to be, or shall be asserted by Borrowers not to be,
a valid, perfected, first-priority (except as otherwise expressly provided in such DIP Loan
Documents or any DIP Financing Order) security interest in the assets or properties covered
thereby.



                                                  16
72160501.4
Case 20-62725-jwc        Doc 14    Filed 02/14/20 Entered 02/14/20 14:53:41             Desc Main
                                  Document      Page 39 of 62


         (f)   Any of the following shall occur in any Chapter 11 Case:

                 (i)     filing of a plan of reorganization or liquidation under Chapter 11 of the
Bankruptcy Code by any of Borrowers that does not propose to indefeasibly repay the Obligations
in full in cash, unless otherwise consented to by DIP Lender;

              (ii)   any of Borrowers shall file a pleading seeking to vacate or modify any of
the DIP Financing Orders without the prior written consent of DIP Lender;

             (v)     entry of an order without the prior consent of DIP Lender amending,
supplementing or otherwise modifying any DIP Financing Order;

               (vi)    reversal, vacation, or stay of the effectiveness of any DIP Financing Order;

               (vii)   any violation of the terms of any DIP Financing Order;

              (viii) dismissal of any Chapter 11 Case or conversion of any Chapter 11 Case to
a case under Chapter 7 of the Bankruptcy Code;

               (ix)    appointment of a Chapter 11 trustee in any Chapter 11 Case;

               (x)      any of Borrowers seek to sell any of their assets outside the ordinary course
of business without advance consent of DIP Lender or pursuant to a plan of reorganization or
liquidation under Chapter 11 of the Bankruptcy Code that proposes to indefeasibly repay the
Obligations in full in cash;

                (xi)   appointment of a responsible officer or examiner with enlarged powers
relating to the operation of the business of Borrowers without the prior written consent of DIP
Lender (other than a patient care ombudsman appointed under section 333 of the Bankruptcy
Code);
                (xii) granting of relief from the automatic stay in the Chapter 11 Case to permit
foreclosure or enforcement on, or any right or remedy with respect to, assets of any of Borrowers
exceeding $500,000 in value;

               (xiii) any of Borrowers’ filing of (or supporting another party in the filing of) a
motion seeking entry of, or the entry of an order, granting any superpriority claim or Lien (except
as contemplated herein) which is senior to or pari passu with DIP Lender’s claims and Liens under
the DIP Facility, other than the DIP Lender Carve-Out;

               (xiv) payment of or granting adequate protection with respect to prepetition debt,
other than as expressly provided herein, in the DIP Financing Orders, or as otherwise ordered by
the Bankruptcy Court;

                 (xv) cessation of the Liens of DIP Lender to be valid, perfected, and enforceable
in all respects in accordance with the DIP Financing Orders;



                                                 17
72160501.4
Case 20-62725-jwc        Doc 14    Filed 02/14/20 Entered 02/14/20 14:53:41             Desc Main
                                  Document      Page 40 of 62


                (xvi) the entry by the Bankruptcy Court of an order terminating Borrowers’ right
to use the cash collateral; or

                (xvii) any of Borrowers’ bankruptcy estates become administratively insolvent,
with such determination being made by comparing the value of Debtors’ assets to the value of
Debtors’ liabilities without regard to current cash flows.

       (g)     Any of Borrowers shall use cash collateral or DIP Loan proceeds for any item other
than those set forth in, and in accordance with, the Approved Budget and as approved by the
Bankruptcy Court or prepays any pre-petition debt except as approved by this Agreement, the
Bankruptcy Court, and DIP Lender.

        THEN, in DIP Lender’s sole discretion, the automatic stay provided by Section 362 of the
Bankruptcy Code shall be vacated and modified as set forth herein. DIP Lender may deliver written
notice to the Bankruptcy Court that the automatic stay provisions of Section 362 of the Bankruptcy
Code have been vacated and modified to the extent necessary to permit DIP Lender to exercise all
rights and remedies provided for in the DIP Loan Documents, and after ten (10) business days
after such notice, to take, subject to the provisions of the DIP Financing Orders, any or all of the
following actions without further order of or application to the Bankruptcy Court (as applicable):

      (a)     declare the Commitment terminated whereupon the Commitment shall be
immediately terminated;

       (b)    declare the unpaid principal of and any accrued interest in respect of the DIP Loan
and any and all other indebtedness or obligations of any and every kind owing by Borrowers to
DIP Lender hereunder to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which are hereby waived
by Borrowers;

        (c)     enforce any and all rights against the DIP Collateral, including, without limitation,
disposition of the DIP Collateral reasonably for application towards the Obligations; and/or

        (d)    take any other actions or exercise any other rights or remedies permitted under the
DIP Financing Orders, the DIP Loan Documents, or applicable Law to effectuate the repayment
of the Obligations.

Borrowers shall cooperate fully with DIP Lender in its exercise of rights and remedies, whether
against the DIP Collateral or otherwise. Borrowers hereby waive any right to seek relief under the
Bankruptcy Code, including under Section 105 thereof, to the extent such relief would restrict or
impair the rights and remedies of DIP Lender set forth in the DIP Financing Orders and in the DIP
Loan Documents.

In case any one or more of the covenants and/or agreements set forth in this Agreement or any
other DIP Loan Document shall have been materially breached by any of Borrowers, and not cured
within any applicable Notice and cure period, then DIP Lender may proceed to protect and enforce
DIP Lender’s rights either by suit in equity and/or by action at law, including an action for damages


                                                 18
72160501.4
Case 20-62725-jwc        Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41              Desc Main
                                   Document      Page 41 of 62


as a result of any such breach and/or an action for specific performance of any such covenant or
agreement contained in this Agreement or such other DIP Loan Document. DIP Lender acting
pursuant to this paragraph shall be indemnified by Borrowers against all liability, loss or damage,
together with all reasonable costs and expenses related thereto (including reasonable legal and
accounting fees and expenses), which indemnification obligations of Borrowers shall be joint and
several.

         9.    Certain Bankruptcy Matters.

        (a)     Except to the extent provided otherwise in a DIP Financing Order, Borrowers
hereby agree that the Obligations shall (i) constitute Superpriority DIP Claims over all
administrative expense claims and unsecured claims against the Borrowers now existing or
hereafter arising, of any kind or nature whatsoever, including, without limitation, all administrative
expense claims of the kind specified in Sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a),
507(b), 546(c), 726, 1114, or any other provisions of the Bankruptcy Code and all super-priority
administrative expense claims granted to any other Person, the establishment of which super-
priority shall have been approved and authorized by the Bankruptcy Court, subject only to the DIP
Lender Carve-Out and (ii) be secured pursuant to Sections 364(c)(2), 364(c)(3), and 364(d) of the
Bankruptcy Code and, to the extent provided in any of the DIP Financing Orders, shall not be
subject to any claims against the DIP Collateral pursuant to Section 506(c) of the Bankruptcy
Code, subject only to the DIP Lender Carve-Out, which shall have priority over DIP Lender with
regard to the DIP Collateral.

       (b)     In the event of a conflict between, or inconsistency among, the Interim Order or the
Final Order, on the one hand, and any other DIP Loan Document, on the other hand, the Interim
Order or the Final Order, as the case may be, shall control.

         (c)   Notwithstanding anything to the contrary contained herein or elsewhere:

                (i)      DIP Lender shall not be required to prepare, file, register, or publish any
financing statements, mortgages, hypothecs, account control agreements, notices of Lien or similar
instruments in any jurisdiction or filing or registration office, or to take possession of any DIP
Collateral or to take any other action in order to validate, render enforceable or perfect the Liens
on the DIP Collateral granted by or pursuant to this Agreement, the DIP Financing Orders or any
other DIP Loan Document. If DIP Lender shall, in its sole discretion, from time to time elect to
prepare, file, register, or publish any such financing statements, mortgages, hypothecs, account
control agreements, notices of Lien or similar instruments, take possession of any DIP Collateral,
or take any other action to validate, render enforceable, or perfect all or any portion of DIP
Lender’s Liens on the DIP Collateral, (A) all such documents and actions shall be deemed to have
been filed, registered, published, or recorded or taken at the time and on the date that the Interim
Order is entered or, if no Interim Order is entered, the date the Final Order is entered, and (B) shall
not negate or impair the validity or effectiveness of this Section or of the perfection of any other
Liens in favor of DIP Lender on the DIP Collateral.

               (ii)  Except as otherwise agreed to by DIP Lender, the Liens, lien priorities,
Superpriority DIP Claims, and other rights and remedies granted to DIP Lender pursuant to this


                                                  19
72160501.4
Case 20-62725-jwc         Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41               Desc Main
                                    Document      Page 42 of 62


Agreement, the DIP Financing Orders, or the other DIP Loan Documents (specifically including,
but not limited to, the existence, perfection, enforceability and priority of the Liens provided for
herein and therein, and the Superpriority DIP Claims provided herein and therein) shall not be
modified, altered, or impaired in any manner by any other financing or extension of credit or
incurrence of debt by any Borrower (pursuant to Section 364 of the Bankruptcy Code or
otherwise), or by dismissal or conversion of any of the Chapter 11 Case, or by any other act or
omission whatsoever.

       (d)     Without limiting the generality of the foregoing, notwithstanding any such
financing, extension, incurrence, dismissal, conversion, act or omission:

                (i)     except to the extent provided in any of the DIP Financing Orders and subject
to the DIP Financing Orders, no costs or expenses of administration which have been or may be
incurred in the Chapter 11 Case or any conversion of the same or in any other proceedings related
thereto, and no priority claims, are or will be prior to or on a parity with any claim of DIP Lender
against Borrower in respect of any Obligations, but subject to the DIP Lender Carve-Out;

                (ii)     other than as provided in the DIP Financing Orders or the DIP Loan
Documents, DIP Lender’s Liens on the DIP Collateral shall constitute valid, enforceable and
perfected first priority Liens, and shall be prior to all other Liens, now existing or hereafter arising,
in favor of any other creditor or other Person; and

               (iii)   DIP Lender’s Liens on the DIP Collateral shall continue to be valid,
enforceable, and perfected without the need for DIP Lender to prepare, file, register or publish any
financing statements, mortgages, hypothecs, account control agreements, notices of Lien or similar
instruments or to otherwise perfect DIP Lender’s Liens under applicable non-bankruptcy Law.

         (e)     In connection with any sale of all or any portion of the DIP Collateral, including
pursuant to Sections 9-610 or 9-620 of the UCC, at any sale thereof conducted under the provisions
of the Bankruptcy Code, including Section 363 of the Bankruptcy Code or as part of restructuring
plan subject to confirmation under Section 1129(b)(2)(A)(iii) of the Bankruptcy Code, or at any
sale or foreclosure conducted by DIP Lender, in accordance with applicable Law, DIP Lender may
“credit bid” the full amount of all Obligations in order to purchase (either directly or through one
or more acquisition vehicles) all or any portion of the DIP Collateral. In connection with the
foregoing, DIP Lender shall have the right to assign its right to purchase all or any portion of the
Borrower’s assets in connection with any such “credit bid” to a newly-formed acquisition vehicle
that is an affiliate of DIP Lender; provided, however, that any such assignee of DIP Lender shall
not have any shareholder, member, officer, director, or any Insider (as defined in Bankruptcy Code
Section 101(31)) of any of the foregoing in common with any of the management, member, officer,
director or shareholders of Borrowers or any Insider of any of the foregoing.

         10.    Grant of Security.

        (a)     To secure the Obligations, effective immediately upon entry of the Interim Order
or, if no Interim Order is entered, upon entry of the Final Order, pursuant to Sections 361, 362,
364(c)(2), 364(c)(3), and 364(d) of the Bankruptcy Code, DIP Lender shall be granted continuing,


                                                   20
72160501.4
Case 20-62725-jwc        Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41             Desc Main
                                   Document      Page 43 of 62


valid, binding, enforceable, non-avoidable, and automatically and properly perfected post-petition,
first-priority security interests in and Liens on all DIP Collateral, subject to DIP Lender Carve-
Out.

         (b)     To the extent permitted by applicable Law, Borrowers hereby irrevocably authorize
DIP Lender and its affiliates, counsel, and other representatives, at any time and from time to time,
to file in the name of Borrowers or otherwise and without separate authorization or authentication
of Borrowers appearing thereon, such UCC financing statements or continuation statements as DIP
Lender may reasonably deem necessary or reasonably appropriate to further perfect or maintain
the perfection of the Lien of DIP Lender under this Agreement, and such financing statements and
amendments may describe the DIP Collateral covered thereby “all of the debtor's personal property
and assets” or words to similar effect, whether now owned or hereafter acquired, notwithstanding
that such description may be broader in scope than the DIP Collateral described in this Agreement.
Borrower hereby also authorizes DIP Lender and its affiliates, counsel and other representatives,
at any time and from time to time, to execute and file any and all agreements, instruments,
documents and papers as DIP Lender may reasonably request to evidence the Lien of DIP Lender
in any patent, trademark, copyright or other intellectual property, including without limitation the
goodwill or accounts and general intangibles of Borrowers relating thereto or represented thereby.
Borrowers agree that, except to the extent that any filing office requires otherwise, a carbon,
photographic, photostatic, or other reproduction of this Agreement or of a financing statement is
sufficient as a financing statement. Borrowers shall pay the costs of, or incidental to, any recording
or filing of any financing or continuation statements or other assignment documents concerning
the DIP Collateral.

        (c)   Each of the Borrowers will promptly deliver each instrument and any other
document, and take any other action, that may be reasonably requested by DIP Lender in order to
perfect DIP Lender’s Lien in the DIP Collateral, all at the reasonable cost and expense of the
Borrowers.

        11.     Expenses. Borrowers agree to reimburse DIP Lender on a monthly basis for all
reasonable costs, expenses, and charges (including, without limitation, reasonable fees and charges
of counsel) in connection with the monitoring of the Chapter 11 Case, the performance or
enforcement of the DIP Loan Documents, or the defense or prosecution of any rights of DIP Lender
pursuant to any DIP Loan Documents. All reasonable fees and expenses incurred by DIP Lender
prior to the entry of the Interim Order, or, if no Interim Order is entered, prior to the entry of the
Final Order, shall be paid upon entry of the Interim Order or the Final Order, as applicable.

        12.    Governing Law. This Agreement shall be construed, performed, and enforced in
accordance with, and governed by, the laws of the State of Georgia (without giving effect to the
principles of conflicts of laws thereof), except to the extent that the laws of such State are
superseded by the Bankruptcy Code or other applicable federal law.

         13.   Waiver of Jury Trial.

EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY


                                                 21
72160501.4
Case 20-62725-jwc        Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41             Desc Main
                                   Document      Page 44 of 62


IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER DIP LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER,
AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER DIP LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

         14.   Miscellaneous.

        (a)     The provisions of this Agreement are intended to be severable. If for any reason
any provisions of this Agreement shall be held invalid or unenforceable in whole or in part in any
jurisdiction, such provision shall, as to such jurisdiction, be ineffective to the extent of such
invalidity or unenforceability without in any manner affecting the validity or enforceability thereof
in any other jurisdiction or the remaining provisions thereof in any jurisdiction.

        (b)      No amendment, modification, supplement, or waiver of any provision of this
Agreement nor consent to departure by Borrowers therefrom shall be effective unless the same
shall be in writing and signed by Borrowers and DIP Lender, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for which given.

        (c)     No failure on the part of DIP Lender to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof or preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative and not exclusive
of any remedies provided by Law.

        (d)      The obligations, representations and warranties of Borrowers hereunder shall be
joint and several. This Agreement shall be binding on Borrowers and their respective successors
and assigns and shall inure to the benefit of DIP Lender and its successors and assigns, except that
Borrowers may not delegate any of their obligations hereunder without the prior written consent
of DIP Lender. With the consent of Borrowers, not to be unreasonably withheld, DIP Lender may
assign all or a portion of its rights and obligations under this Agreement; provided that such consent
shall not be required (i) at any time that an Event of Default has occurred and is
continuing, (ii) in connection with any assignment to an affiliate of DIP Lender, or (iii) in
connection with any merger or consolidation.

       (e)     Anything herein to the contrary notwithstanding, the obligations of Borrowers
under this Agreement shall be subject to the limitation that payments of interest shall not be
required to the extent that receipt thereof would be contrary to provisions of Law applicable to
DIP Lender limiting rates of interest which may be charged or collected by DIP Lender.




                                                 22
72160501.4
Case 20-62725-jwc       Doc 14    Filed 02/14/20 Entered 02/14/20 14:53:41            Desc Main
                                 Document      Page 45 of 62


        (f)    Unless otherwise agreed in writing, notices (“Notices”) shall be given to DIP
Lender and Borrowers at their address set forth in the signature page of this Agreement, or such
other address communicated in writing by either such party to the other.

         (g)   The obligations of Borrowers hereunder shall survive the repayment of the DIP
Loan.

        (h)    Each reference herein to DIP Lender shall be deemed to include its successors,
endorsees, and assigns, in whose favor the provisions hereof shall inure. Each reference herein to
Borrowers shall be deemed to include the respective heirs, executors, administrators, legal
representatives, successors and assigns of Borrowers, all of whom shall be bound by the provisions
hereof.




                                               23
72160501.4
Case 20-62725-jwc    Doc 14    Filed 02/14/20 Entered 02/14/20 14:53:41           Desc Main
                              Document      Page 46 of 62


        IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly authorized.




                                            BORROWERS:

                                               VC MINING ENTERPRISES, INC.


                                               By:
                                               Name: Marshall Glade
                                               Its: Chief Restructuring Officer

                                               VIRTUAL CITADEL, INC.


                                               By:
                                               Name: Marshall Glade
                                               Its: Chief Restructuring Officer

                                               GODBY-DC4, LLC


                                               By:
                                               Name: Marshall Glade
                                               Its: Chief Restructuring Officer

                                               GODBY-DC5, LLC


                                               By:
                                               Name: Marshall Glade
                                               Its: Chief Restructuring Officer

                                               HEMPHILL AVENUE, LLC


                                               By:
                                               Name: Marshall Glade
                                               Its: Chief Restructuring Officer




                                          24
72160501.4
Case 20-62725-jwc   Doc 14    Filed 02/14/20 Entered 02/14/20 14:53:41   Desc Main
                             Document      Page 47 of 62


                                             DIP LENDER:

                                             BAY POINT CAPITAL
                                             PARTNERS II LP


                                             By: ___________________________
                                             Name: ________________________
                                             Its: ___________________________




                                        25
72160501.4
Case 20-62725-jwc   Doc 14    Filed 02/14/20 Entered 02/14/20 14:53:41   Desc Main
                             Document      Page 48 of 62


                                    EXHIBIT B

                                      Budget




72209269.1
                                       Case 20-62725-jwc                                Doc 14                Filed 02/14/20 Entered 02/14/20 14:53:41                                                                             Desc Main                                               Consolidated ProForma
                                                                                                             Document      Page 49 of 62

Virtual Citadel Mining & Virtual Citadel
13-Week Cash Flow Forecast

                                             Week 1            Week 2              Week 3             Week 4             Week 5               Week 6              Week 7             Week 8              Week 9             Week 10             Week 11             Week 12            Week 13
                 Week Ending                2/14/2020         2/21/2020           2/28/2020           3/6/2020          3/13/2020            3/20/2020           3/27/2020           4/3/2020           4/10/2020           4/17/2020           4/24/2020           5/1/2020           5/8/2020           Total
    Total Beginning Cash                       $153,536           $52,139             $46,898             $64,248           $18,434              $21,737              $18,505           $33,222             $8,222              $8,222              $8,222              $8,222             $3,222         $153,536

    Cash Receipts
     Cash Collections - HostBill        $        5,000 $           5,000 $            20,000 $             5,000 $           5,000 $              5,000 $              20,000 $                 -   $               -   $               -   $               -   $              -   $              -   $     65,000
     Cash Collections - Broadriver               5,000                 -                   -                   -            15,000                    -                     -                                                                                                                               20,000
     Cash Collection - Quick Books                   -                 -               7,500                   -                 -                    -                     -                                                                                                                                7,500
     Hosting                                         -                 -                   -                   -                 -                    -                     -                                                                                                                                    -
     Corporate Mining                                -                 -                   -                   -                 -                    -                     -                                                                                                                                    -
     Payment Collection Costs                     (250)             (250)             (1,000)               (250)             (250)                (250)               (1,000)                  -                   -                   -                   -                  -                  -         (3,250)
     Payroll Reimbursements                     18,457            18,457              18,457              18,457            18,457               18,457                18,457                                                                                                                              129,200
     DIP Funding                                                                                         150,000                                                                       100,000                                                                        175,000                     -        425,000
              Total Cash Receipts       $       28,207    $       23,207      $       44,957      $      173,207 $          38,207       $       23,207      $         37,457    $     100,000      $               -   $               -   $               -   $     175,000      $              -   $    643,450

    Cash Disbursements
     Payroll                            $       20,508    $       20,508      $       20,508      $       20,508    $       20,508       $       20,508      $         20,508    $           -      $               -   $               -   $               -   $           -      $              -   $    143,556
     Georgia Power Curran                       21,443               -                   -                40,000               -                    -                     -                  -                      -                   -                   -               -                     -         61,443
     Georgia Power Godby                           -                 -                   -                   -                 -                    -                     -                  -                      -                   -                   -               -                     -              -
     Supplies/miscellaneous                      7,000             3,500               3,500               3,500             3,500                3,500                   -                  -                      -                   -                   -               -                     -         24,500
     Credit cards                                  -                 -                 1,000               2,200               -                    -                   1,000                -                      -                   -                   -               -                     -          4,200
     Employees                                   7,462             2,009                 -                   -                 -                    -                     -                  -                      -                   -                   -               -                     -          9,471
     Taxes                                       1,100               -                   -                   -               1,100                  -                     -                  -                      -                   -                   -               -                     -          2,200
     Insurance                                  36,476               431                 431               7,931               431                  431                   431                -                      -                   -                   -               -                     -         46,563
     Infrastructure                              5,800               -                   168               2,080             5,800                  -                     -                  -                      -                   -                   -               -                     -         13,848
     Professional fees [1]                       1,250               -                   -               140,000               -                    -                     -            125,000                      -                   -                   -         180,000                     -        446,250
     Trade payables                              2,000             2,000               2,000               2,000             2,000                2,000                   -                  -                      -                   -                   -               -                     -         12,000
     Utilities                                   1,565               -                   -                   802             1,565                  -                     802                -                      -                   -                   -               -                     -          4,734
     Quiet Title Fees                           25,000               -                   -                   -                 -                    -                     -                  -                      -                   -                   -               -                     -         25,000
            Total Cash Disbursements    $      129,604    $       28,448      $       27,607      $      219,021    $       34,904       $       26,439      $         22,741    $     125,000      $               -   $               -   $               -   $     180,000      $              -   $    793,765

    Weekly cash surplus (deficit)       $      (101,397) $         (5,241) $          17,351      $      (45,814) $          3,303       $        (3,232) $            14,716          (25,000)                     -                   -                   -           (5,000)                   -       (150,314)

    Total Ending Cash                   $       52,139    $       46,898      $       64,248      $       18,434    $       21,737       $       18,505      $         33,222            8,222               8,222               8,222               8,222              3,222              3,222             3,222

[1] Professional Fee Detail:
                                             Week 1            Week 2              Week 3             Week 4             Week 5               Week 6              Week 7             Week 8              Week 9             Week 10             Week 11             Week 12            Week 13
                 Week Ending                2/14/2020         2/21/2020           2/28/2020           3/6/2020          3/13/2020            3/20/2020           3/27/2020           4/3/2020           4/10/2020           4/17/2020           4/24/2020           5/1/2020           5/8/2020
    Debtor Counsel - Polsinelli         $            -    $               -   $               -   $      75,000     $               -    $               -   $               -   $     75,000       $               -   $               -   $               -   $     75,000
    CRO - GlassRatner                   $        2,500    $               -   $               -   $      50,000     $               -    $               -   $               -   $     35,000       $               -   $               -   $               -   $     25,000
    Special Counsel - Baker Donelson    $            -    $               -   $               -   $      15,000     $               -    $               -   $               -   $     15,000       $               -   $               -   $               -   $     10,000
    US Trustee                                                                                                                                                                                                                                                  $     70,000
                                        $        2,500    $               -   $               -   $     140,000     $               -    $               -   $               -   $    125,000       $               -   $               -   $               -   $    180,000




                                                                                                                                           DRAFT
GlassRatner Advisory & Capital Group                                                                                                    CONFIDENTIAL                                                                                                                                                      Page 1 of 1
Case 20-62725-jwc   Doc 14    Filed 02/14/20 Entered 02/14/20 14:53:41   Desc Main
                             Document      Page 50 of 62


                                    EXHIBIT C

                                Proposed Final Order




                                         2
72209269.1
Case 20-62725-jwc              Doc 14      Filed 02/14/20 Entered 02/14/20 14:53:41                   Desc Main
                                          Document      Page 51 of 62




                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF GEORGIA
                                        ATLANTA DIVISION

    In re:                                                     Chapter 11

    VIRTUAL CITADEL, INC., et al.,1                            Case No. 20-62725

                     Debtors.                                  (Jointly Administration Requested)


     ORDER (I) AUTHORIZING DEBTORS TO OBTAIN POST-PETITION SECURED,
    SUPERPRIORITY FINANCING PURSUANT TO 11 U.S.C. §§ 105, 361, 362, AND 364;
     AND (II) GRANTING ADEQUATE PROTECTION TO PRE-PETITION SECURED
               CREDITORS PURSUANT TO 11 U.S.C. §§ 361, 362, AND 364

             THIS MATTER is before the Court on Debtors’ Motion for Entry of Order (I) Authorizing

Debtors to Obtain Post-Petition Secured, Superpriority Financing pursuant to 11 U.S.C. §§ 105,

361, 362, and 364; and (II) Granting Adequate Protection to Pre-Petition Secured Creditors

Pursuant to 11 U.S.C. §§ 361, 362, and 364 (the “Motion”)2 by the above-captioned debtors and

debtors-in-possession (collectively, “Debtors”). The Court having considered the Motion and

exhibits attached thereto; and having determined that the Court has jurisdiction over the Motion

and the relief requested therein; and in accordance with Bankruptcy Rule 4001(c), due and proper

notice of the Motion having been given; and a hearing to consider the Motion having been held on

_____________, 2020 (the “Hearing”); and upon all pleadings filed with the Court and all of the

proceedings held before this Court; and the Court having heard and resolved or overruled all



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Virtual Citadel, Inc. (3603), VC Mining Enterprises Inc. (2958), Godby DC-4, LLC (8733), Godby DC-
5, LLC (8964), and Hemphill Avenue LLC (4484). The location of the Debtors’ corporate headquarters and service
address is: 2380 Godby Road, Atlanta, GA 30349.

2
    Capitalized terms not defined herein shall have the meaning given to those terms in the Motion.

                                                           1
72209617.2
Case 20-62725-jwc           Doc 14       Filed 02/14/20 Entered 02/14/20 14:53:41                     Desc Main
                                        Document      Page 52 of 62




objections to the relief requested in the Motion; and the Court having noted all appearances at the

Hearing; and it appearing that the relief requested in the Motion is in the best interests of Debtors,

their estates, and creditors; and after due deliberation and consideration, sufficient cause appearing

therefore,

         IT IS HEREBY FOUND:3

         A.       Jurisdiction and Venue. This Court has core jurisdiction over the Motion and the

relief sought therein pursuant to 28 U.S.C. §§ §157(b)(2)(D) and 1334. Venue for the Chapter 11

Cases is proper before this Court under 28 U.S.C. §§ 1408 and 1409.

         B.       Notice. Proper notice under the circumstances has been given by Debtors of the

Motion and the Hearing pursuant to Bankruptcy Rule 4001(b).

         C.       Purpose and Necessity of Financing. Debtors require the DIP Financing to provide

adequate protection to secured creditors and to fund, among other things, ongoing working capital

requirements and administrative costs and for other purposes permitted by this Order and the DIP

Loan Agreement. Debtors are unable to obtain adequate unsecured credit allowable as an

administrative expense under Bankruptcy Code Section 503, or other financing under Bankruptcy

Code Sections 364(c) or (d), on equal or more favorable terms than those set forth in the DIP Loan

Agreement based on the totality of the circumstances. Moreover, a loan facility in the amount

provided by the DIP Loan Agreement is not available to Debtors without granting superpriority

claims and priming liens pursuant to the Bankruptcy Code, as provided in this Order and the DIP

Loan Agreement. After considering all alternatives, Debtors have concluded, in the exercise of



3
  Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings of
fact, pursuant to Bankruptcy Rule 7052.

                                                         2
72209617.2
Case 20-62725-jwc         Doc 14    Filed 02/14/20 Entered 02/14/20 14:53:41              Desc Main
                                   Document      Page 53 of 62




their prudent business judgment, that the DIP Loan Agreement represents the best financing

package available to them at this time and is in the best interests of the estates and their creditors.

         D.    Adequate Protection. The adequate protection provided for herein and other

benefits and privileges contained herein are consistent with and authorized by the Bankruptcy

Code and are necessary and sufficient to adequately protect their interests.

         E.    Good Cause. The ability of Debtors to provide adequate protection, to obtain

sufficient working capital and liquidity under this Order is vital to Debtors’ estates and creditors,

and in particular, to the ability of Debtors to preserve their businesses and restructure their

indebtedness under the Bankruptcy Code. The liquidity to be provided under the DIP Loan

Agreement will enable Debtors to continue to operate their businesses in the ordinary course,

preserve their value, and fund the costs of their Chapter 11 Cases. Good cause has, therefore, been

shown for the relief sought in the Motion.

         F.    Good Faith. The DIP Loan Agreement has been negotiated in good faith and at

arm’s-length by and among Debtors and DIP Lender. Any DIP Loan and/or other financial

accommodations made to Debtors by DIP Lender pursuant to this Order and/or the DIP Loan

Agreement shall be deemed to have been extended by DIP Lender in good faith, as that term is

used in Bankruptcy Code Section 364(e), and DIP Lender shall be entitled to all protections

afforded thereunder. The terms of the DIP Loan Agreement and this Order are fair and reasonable,

reflect Debtors’ exercise of prudent business judgment consistent with their fiduciary duties, and

are supported by reasonably equivalent value and fair consideration. In entering into the DIP Loan

Agreement and committing to make the DIP Loan, DIP Lender is relying on the terms of this Order

as an integrated whole.


                                                  3
72209617.2
Case 20-62725-jwc       Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41            Desc Main
                                  Document      Page 54 of 62




         Based upon the foregoing findings, acknowledgements, and conclusions, and upon the

record made before this Court at the Hearing, and good and sufficient cause appearing therefor;

         IT IS HEREBY ORDERED:

         1.    Disposition. The Motion is granted on a final basis, subject to the terms set forth

herein. This Order shall be valid and binding on all parties-in-interest, and effective immediately

upon entry notwithstanding the possible application of Bankruptcy Rules 6003(b), 6004(a),

6004(h), 7062, and 9014.

         2.    Authorization. Upon entry of this Order, Debtors are authorized to: (i) enter into

and perform their obligations under that certain Senior Secured Debtor-In-Possession Loan

Agreement, dated as of February _, 2020, and attached hereto as Exhibit A (as amended, restated

or otherwise modified from time to time in accordance with the terms hereof and thereof, the “DIP

Loan Agreement”) by and among each of Debtors (in such capacity, “Borrowers”) and Bay Point

Capital Partners II LP (“DIP Lender”); (ii) obtain a post-petition term loan (the “DIP Loan”) under

the DIP Loan Agreement in a principal amount not to exceed $7,600,000; (iii) use the proceeds of

the DIP Loan for the purposes set forth on the Initial Approved Budget and each subsequent

Approved Budget and subject to the terms and conditions set forth herein and in the DIP Loan

Agreement; and (iv) reimburse DIP Lender for costs and fees incurred prior to the date of the entry

of this Order, as provided for the DIP Loan Agreement. The DIP Loan Agreement and other DIP

Loan Documents shall constitute legal, valid, and binding obligations of Debtors, enforceable

against Debtors, their successors and assigns (including, without limitation, any successor trustee

or other estate representative in any Chapter 11 Case or subsequent chapter 7 or chapter 11 case

(each, a “Successor Case”)) in accordance with their terms. Debtors are hereby authorized to pay


                                                4
72209617.2
Case 20-62725-jwc       Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41           Desc Main
                                  Document      Page 55 of 62




interest, fees, expenses and any other amounts required or allowed to be paid in accordance with

this Order or the DIP Loan Agreement.

         3.    Authority to Execute and Deliver Necessary Documents. Debtors are authorized

to enter into, execute, and deliver to DIP Lender any and all documents, agreements, and

instruments that are contemplated by, related to, or to be delivered pursuant to or in connection

with the DIP Loan Agreement or this Order to evidence or effectuate any of the transactions or

other matters contemplated by or set forth in the DIP Loan Agreement or this Order.

         4.    Amendments, Consents, Waivers and Modifications. Debtors may enter into non-

material amendments, waivers, or modifications of or consents to the DIP Loan Agreement with

the prior written consent of DIP Lender; provided, however, that any material amendment, waiver,

modification, or consent shall require the approval of this Court.

         5.    DIP Lender’s Superpriority Claims.        DIP Lender is hereby granted allowed

superpriority administrative expense claims (the “Superpriority DIP Claims”) pursuant to

Bankruptcy Code Section 364(c)(1) on the DIP Collateral for all Obligations owed by Debtors

pursuant to the DIP Loan Agreement. The Superpriority DIP Claims shall have a superpriority

over any and all administrative expenses of the kind that are specified in Sections 105, 326, 328,

330, 331, 503(b), 506(c), 507(a), 507(b), 546(c), 726, 1114, or any other provisions of the

Bankruptcy Code, subject to the Carve Out.

         6.    Postpetition Liens. To secure the DIP Loan and all amounts and obligations due

thereunder, DIP Lender is hereby granted, pursuant to Sections 364(c) and (d) of the Bankruptcy

Code, continuing, valid, binding, enforceable, non-avoidable, and automatically and properly

perfected post-petition, first-priority security interests in and liens on all DIP Collateral (the


                                                 5
72209617.2
Case 20-62725-jwc         Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41               Desc Main
                                    Document      Page 56 of 62




“Postpetition Liens”). The Postpetition Liens shall not at any time be made subject or subordinate

to, or made pari passu with, any other lien, security interest or claim existing as of the Closing

Date or thereafter arising, other than the Carve-Out.

         7.     Automatic Perfection of Liens and Claims. The Postpetition Liens shall be and

hereby are effective, binding and perfected immediately upon entry of this Order without further

action by Debtors or DIP Lender. DIP Lender shall not be required to prepare, file, register, or

publish any financing statements, mortgages, hypothecations, account control agreements, notices

of Lien or similar instruments in any jurisdiction or filing or registration office, or to take

possession of any DIP Collateral or to take any other action in order to validate, render enforceable

or perfect the liens on the DIP Collateral granted by or pursuant to this Order. If DIP Lender shall,

in its sole discretion, from time to time elect to prepare, file, register, or publish any such financing

statements, mortgages, hypothecs, account control agreements, notices of lien or similar

instruments, take possession of any DIP Collateral, or take any other action to validate, render

enforceable, or perfect all or any portion of the Postpetition Liens: (A) all such documents and

actions shall be deemed to have been filed, registered, published, or recorded or taken at the time

and on the date that this Order is entered, and (B) such decision shall not negate or impair the

validity or effectiveness of this paragraph or of the perfection of any other liens in favor of DIP

Lender on the DIP Collateral.

         8.     Right to Credit Bid. In connection with any sale of all or any portion of the DIP

Collateral, DIP Lender may “credit bid” the full amount of all Obligations in order to purchase all

or any portion of the DIP Collateral in accordance with the terms of the DIP Loan Agreement.




                                                   6
72209617.2
Case 20-62725-jwc        Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41             Desc Main
                                   Document      Page 57 of 62




         9.    Carve-Out.

               a.      Notwithstanding the grant of the Postpetition Liens and Superpriority DIP

Claims to DIP Lender, the Postpetition Liens and Superpriority DIP Claims shall be subject to and

subordinate to any claims against Debtors for each of the following (collectively, the “Carve-

Out”): (i) all fees required to be paid to the Clerk of the Court and to the U.S. Trustee under 28

U.S.C. § 1930(a) plus interest pursuant to 31 U.S.C. § 3717; (ii) prior to the occurrence of an Event

of Default, all accrued (including paid and unpaid) expenses of professionals retained in

connection with the Chapter 11 Cases solely to the extent set forth in the Budget; and (iii) after the

occurrence of an Event of Default, accrued but unpaid fees and expenses of professionals retained

in connection with the Chapter 11 Cases not exceed $100,000 in total; further provided, however,

that any payments of the allowed professional fees incurred after an Event of Default shall reduce

the amount of the Carve-Out by the amount of any such payment. In consideration for the Carve-

Out, no party or party-in-interest shall be entitled to assert or recover on a claim made pursuant to

11 U.S.C. § 506(c) against the DIP Collateral or DIP Lender.

               b.      Notwithstanding the foregoing, the Carve-Out shall not include any fees or

expenses incurred by any party, including Borrowers and any professional retained in connection

with the Chapter 11 Cases, that are incurred in connection with or are related to: (1) the

investigation, initiation, or prosecution of any claims (including for the avoidance of liens or

security interests) against DIP Lender under the DIP Facility or any other lending facility

(including, without limitation, any lending arrangement that existed prior to the commencement

of the Chapter 11 Cases), or preventing, hindering, or delaying the assertion of enforcement of any

lien, claim, right or security interest or realization upon any collateral securing any loan to


                                                  7
72209617.2
Case 20-62725-jwc        Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41              Desc Main
                                   Document      Page 58 of 62




Borrowers by DIP Lender, including but not limited to the DIP Collateral, (2) a request to use cash

collateral (as such term is defined in section 363 of the Bankruptcy Code) without the prior consent

of DIP Lender, (3) a request, without the prior consent of DIP Lender, for authorization to obtain

debtor-in-possession financing or other financial accommodations pursuant to section 364(c) or

(d) of the Bankruptcy Code that does not indefeasibly repay in full in cash the obligations under

the DIP Facility on terms and conditions acceptable to DIP Lender, or (4) any act that has the effect

of materially or adversely modifying or compromising the rights and remedies of DIP Lender as

set forth in the DIP Loan Documents, or that results in the occurrence of an Event of Default,

unless otherwise agreed by DIP Lender in writing.

         10.   Automatic Stay Modified. The automatic stay is modified as to DIP Lender to

allow implementation of the provisions of this Order without further notice or order of the Court.

Further, if there is an Event of Default, the automatic stay is modified as to DIP Lender to allow

DIP Lender to deliver written notice to the Bankruptcy Court that the automatic stay provisions of

Section 362 of the Bankruptcy Code have been vacated and modified to the extent necessary to

permit DIP Lender to exercise all rights and remedies provided for in the DIP Loan Documents,

and after ten (10) business days after such notice, to take any or all of the following actions without

further order of or application to the Bankruptcy Court (as applicable):

               a.      declare the Commitment terminated whereupon the Commitment shall be

immediately terminated;

               b.      declare the unpaid principal of and any accrued interest in respect of the

DIP Loan and any and all other indebtedness or obligations of any and every kind owing by

Borrowers to DIP Lender hereunder to be due whereupon the same shall be immediately due and


                                                  8
72209617.2
Case 20-62725-jwc        Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41            Desc Main
                                   Document      Page 59 of 62




payable without presentment, demand, protest or other notice of any kind, all of which are hereby

waived by Borrowers;

               c.      enforce any and all rights against the DIP Collateral, including, without

limitation, taking possession of the DIP Collateral and disposing of the DIP Collateral reasonably

for application towards the Obligations; and/or

               d.      take any other actions or exercise any other rights or remedies permitted

under this Order, the DIP Loan Documents, or applicable Law to effectuate the repayment of the

Obligations.

         11.   Adequate Protection. Pursuant to the terms of this Order and the DIP Loan

Agreement, the proceeds from the DIP Loan are to be used to satisfy all pre-petition secured claims

to the DIP Collateral, which constitutes sufficient adequate protection of these interests.

         12.   Successors and Assigns. The DIP Loan Agreement and the provisions of this Order

shall be binding upon Debtors and DIP Lender and each of their respective successors and assigns,

and shall inure to the benefit of Debtors and DIP Lender each of their respective successors and

assigns including, without limitation, any trustee, responsible officer, estate administrator or

representative, or similar person appointed in a case for Debtors under any chapter of the

Bankruptcy Code. The provisions of this Order shall also be binding on all of Debtors’ creditors,

equity holders, any official committee, and all other parties in interest.

         13.   Subsequent Reversal or Modification.           This Order is entered pursuant to

Bankruptcy Code Section 364 and Bankruptcy Rules 4001(b) and (c), granting DIP Lender all

protections afforded by Bankruptcy Code Section 364(e). If any or all of the provisions of this

Order are hereafter reversed, modified, vacated, or stayed (whether on appeal or otherwise), that


                                                  9
72209617.2
Case 20-62725-jwc          Doc 14    Filed 02/14/20 Entered 02/14/20 14:53:41              Desc Main
                                    Document      Page 60 of 62




action will not affect (i) the validity of any obligation, indebtedness, or liability incurred hereunder

by Debtors to DIP Lender prior to the date of receipt by DIP Lender of written notice of the

effective date of such action, (ii) any fees, costs, expenses, and other amounts earned by and/or

paid to DIP Lender pursuant to this Order or the DIP Loan Agreement prior to the date of receipt

by DIP Lender of written notice of the effective date of such action, (iii) the validity and

enforceability of any lien, claim, or priority authorized or created under this Order or pursuant to

the DIP Loan Agreement, or (iv) the ability to enforce any rights or remedies contained herein.

Notwithstanding any such reversal, stay, modification, or vacatur, any postpetition indebtedness,

obligation, or liability incurred by Debtors to DIP Lender prior to written notice to DIP Lender of

the effective date of such action, shall be governed in all respects by the original provisions of this

Order and the DIP Loan Agreement, as applicable, and DIP Lender shall be entitled to all the

rights, remedies, privileges, and benefits granted herein and in the DIP Loan Agreement with

respect to all such indebtedness, obligations, or liability.

         14.    Priority of Terms. To the extent of any direct conflict between or among (a) the

express terms or provisions of any of the DIP Loan Agreement, the Motion, any other order of this

Court, or any other agreements, on the one hand, and (b) the terms and provisions of this Order,

on the other hand, unless such term or provision herein is phrased in terms of “as defined in” or

“as more fully described in” the Motion or the DIP Loan Agreement, the terms and provisions of

this Order shall govern.

         15.    No Third-Party Beneficiary. Except as explicitly set forth herein with respect to

the Carve-Out, no rights are created hereunder for the benefit of any third party, any creditor, any




                                                  10
72209617.2
Case 20-62725-jwc        Doc 14     Filed 02/14/20 Entered 02/14/20 14:53:41              Desc Main
                                   Document      Page 61 of 62




party in a Successor Case or any direct, indirect or incidental beneficiary, and no third parties shall

be deemed to be third party beneficiaries of this Order.

         16.   Adequate Notice. Adequate notice under the circumstances has been given to: (a)

the Office of the United States Trustee for the Northern District of Georgia; (b) the parties included

on each Debtor’s list of twenty (20) largest unsecured creditors; (c) counsel to Regions Bank, Burr

Forman, 171 17th Street, NW, Suite 1100, Atlanta, GA 30363, Attn: Erich N. Durlacher

(edurlacher@burr.com); (d) counsel to Bay Point Capital Partners LP, Law Offices of John F.

Isbell LLC, 3050 Peachtree Road N.W., Suite 2, Atlanta, Georgia 30305, Attn: John Isbell

(john@jfi-law.com); (e) Thomas Switch Holdings, LLC; (f) the Internal Revenue Service; (g) the

Georgia Department of Revenue; (h) the Attorney General for the State of Georgia; (i) the United

States Attorney for the Northern District of Georgia; and (j) any party that has requested notice

pursuant to Bankruptcy Rule 2002. Pursuant to Bankruptcy Rule 4001, no further notice of the

request for the relief granted at the Hearing is required in connection with this Final Order.

         17.   Entry of Order; Effect. This Order shall take effect immediately upon execution

hereof, notwithstanding the possible application of Bankruptcy Rules 6004(g), 7062, 9014, or

otherwise, and the Clerk of this Court is hereby directed to enter this Order on the Court’s docket

in the Chapter 11 Cases.

         18.   Retention of Jurisdiction. This Court shall retain jurisdiction over all matters

pertaining to the implementation, interpretation and enforcement of this Order and/or the DIP Loan

Agreement.

                                         [END OF ORDER]




                                                  11
72209617.2
Case 20-62725-jwc      Doc 14    Filed 02/14/20 Entered 02/14/20 14:53:41   Desc Main
                                Document      Page 62 of 62




Prepared and presented by:

 /s/ David E. Gordon
 David E. Gordon
 Georgia Bar No. 111877
 Gwendolyn J. Godfrey
 Georgia Bar No. 153004
 Caryn E. Wang
 Georgia Bar No. 542093
 Polsinelli PC
 1201 West Peachtree Street, Suite 1100
 Atlanta, Georgia 30309
 Telephone: (404) 253-6000
 dgordon@polsinelli.com
 ggodfrey@polsinelli.com
 cewang@polsinelli.com

 Proposed Counsel to the Debtors and Debtors
 in Possession




                                           12
72209617.2
